    Case 1:21-cv-00756-LJV Document 1-1 Filed 06/21/21 Page 1 of 5




                                   
                                   
                                   
                                   
                                   
                                   
                                   

                   (;+,%,7$
                  
                                                                                                                                                                                                                                                                       J                                                                                                           I                           ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -1                                                                                                                                                                    I




11ýIý-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r                                                                                                                                                                                                                                                                              ýI                                                                                                                                                                                                 I                                                                                                    it                                                                                                                                                                                                            \                                                                                                           I
                                                                                                                            n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
             -




                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                            II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Il                              I.                                                                                                                                                                                                                                                                                                                                                                           I_



                                                                   IlsI
                                                                                                                                                                                  In                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _
                                                                                                                                                                                                              ice                               Ir                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý                                                                                                                                                                                                                                       1.                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                   i Case 1:21-cv-00756-LJV
                                                                                                                                                                                                                                                                                            \yi
                                                                                                                                                                                                                                                                                                            Document 1-1 Filed 06/21/21 Page 2 of 5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           llrl
                                                                            _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _


                                                                                                                                                                                                                                                                                                        1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  if
                                                                                                                                                                                                                           il.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               lrI




                                                                                                                                                                                                                                                                                               ý
                                                   _                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                            _                                                                                  -                                          _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _                                                                                                                                                             -




                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _


                                                                                                                                                                                                                                                                                                                                                                         1        .II                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              liI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1            1.
                                                                                                                                                                                                              11                                                                                                                                                                                                                                                                                                                     I                                                                                                                                       I                                                                                                                                                                                                          -I                              \I                                                                                                                                                                                                  I                                                                                                                                                                1
                                                                                                                                                                                                                                                                                          i                                        Il
                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                          ý
                                                                                                                                                                                                                                                                                                                                                                                                                   u                                                                              If                                                                                                                                                                                      t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   % .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý_I.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýp_.
                                                           ý1ý


                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                          ýi.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýLýý ýr_iýr.
                                                                                                                                                                                                                                                                                                                                               Iii                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -\_




                           J-y.
                                                                     ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \i
                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                  ýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Iý-I
                                                                                                                                                                                                                                                                                                                -

                                                                                                                                                                                                                                                                                                                             ýl
                                                                                                                                                                                                                                                                                                                                                                                                 _


                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                  \I                                                                                      -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                                                       -1                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                                                                                                                                                                   .VJ_
                               _
                                                                                                                                                                                                                                 11                                    l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I          -.I                                                                                                          __                                                                                                                                    \I
                                                                                                                                 a
                                                                    r.l._




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýt4ýi .-ir.J
                                                                                                                                                                                                                                                  t._il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J                                                                                                                                                                                                                                                                                       I
                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ri                                      1Cr                                                                                                                                                                                     J                 JI

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JI




                                                                                                                                                                                                                                                                                                                                                                                                                                       ý.-L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I1II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I-I                                                                                                                                                                                                                                                                                                                                                                                                                          .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Iý




                                                                                                                                                                                                                                                                                                                                                                          d/y_
                                                                                                                                                                                                                                                                                                                                   ýý
                                                                                                                                                                                                                                                                      V_l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýIý                                                             J1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .1                                                                                          _


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \I1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  fir-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            10
                                                                    1                                                                                        .r                                                                                                                                                                                                                                                                                                       h                                                                                                            I                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                      1                                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           iý\                                                                                                                                                                                                                                                                                                                                                                      lý                                                                                                                                             L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -

                                                                                                            \
                                                                                                                                                                                                                                                    1
                                                                                                                                                                                          Ili
                                                                                                                                                      U                                                                                                                                                                                                                           IVY                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                               1                                          t
                                                                            _                                                                                                                                                                                                                                                                                                                                1/ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                        1n_                                                                                                                                                                                                                                                                                                                                                                                       1.I
                                                                                                                                                                                                                                                                                   r-                                                                                                                                                                                                                                                                                                            u.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Il.1j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1.11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I J _ýi 11.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý1ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                    tS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý-                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           II                                                                                                                            II
                                                                                                                             I                          J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.
                                                                                                                                                                                                                               ý




                                                                                                                                                                                                                                                                                                                    ý-I11ý1111--
                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rl
                                                                                                                                                                                                                                                                       \                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                        IIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                                                                                                                                                                                                                                               -1                                                                                                       rJ                                        I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                   1.1
                                                                    -I                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                          .                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                             ýIC



                                                                                             1                                                                    11                                                                                                                 r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...555
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               rt                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i/r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                             L                                                                                                                                                                          li
                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                  I                                                                                                                                                                                                    il




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý--I
                                                                                                                                                                                                                                                                                                                                                                                                                                     i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f1ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    nn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J.ý.
                                                           -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                  f.
                                                                                                                                                                                                                                                              ý1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l                                                                              I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                It_U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11                                                                                                                                                                                                                                                                                                    Ir

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                              I                                                  -                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                           J                                                                                                                                                                     1                                                                                      1                                                                                                                                                                                                                                                              1           r                                                            1                                                                                                                                                                                                                                                                                                                                                                                    I                      i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1ýýýrJ
                                                                                                                                                                                                                                                                                                                                                    III




                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r-w_I Ifai
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yý
                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RRRrrr
                                                                                                                                                                                                                                   -

                                                                                                                             JI                                                                                                                                                                         Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý.ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
 -1-

                                                                                                                                                                                                                                                                                          c                                                            ýl I-1                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                  NI                                                                s_a                                                                     ýI_                                                                                                                                                                                                                                                                                                                                                                        D. Iýi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _                                                                                                                                                                            I
                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                       C
                                                                                              ICI-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            II_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý_l
                                                                                                                                                                                                                                                                                                                                                                                                                                                    1.




                                                                                                                                                                                                                                                                                                                                               1ý-ýiiI JIA1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I.IIýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r-                                                                                                                                                                                                                                           Ir.

                                                                                                                                                                                                                                                                                                                                                        1Jý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -_.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I.i.0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _v-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iii
                                                                                                                                                                                                                                                                      ll                                                                                                                                                                                                                                                                                                                         1.                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                  ..t
                                                                                                                            _.1id                                                                                                                                                                                           \/ýl                                                                               II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r-                                                I                                                                                                                                                                   l                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1iIrI
                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -CL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \rf/If
                                                                                                                                                                                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1_                                                                                                 aic                                                                                                                                                                                                                                               ýl
                                                                                                                                                                                                                                                                                                                                                                                                               r




                                                                                                                                                                                                                                                                                                       n_\1
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                     In                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -I ./I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  mil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                      ý                                                                                                                                                                                                                                                                                                                                                                                                                   ..                                                                                        0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r.ý-r
                                                   _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .t
                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                             S                                                                                                                                                                                                                                                                  .                                                         O                                                                                                        _I-


                                                                                                                                                                                                                                                                                                                ý
                                                                                                                1_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    VO                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Cn                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r                      r                                                                                                                                                                V.                                                                 c0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                        iI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýI- IýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _Iý11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý
                                                                                                                                                                                                                                                                                                                                                                                                                                 _f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Imo-
                                                       ýIr
 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                                                         III

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Q                                                                                                                                                       ý               p-y                                                                                                                                                               I                                  Il




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7ý.Tý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l1J1
                                   -1                      ýO                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O                                                                                     D1                                                                                    pi                                                                                                                                                                                                                                                                                                                                                                                                                              It
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I.                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IýIl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    v                                                                                                                                                                                                                                                                                        A                                                                                                                                                                                                                                                                                                                                                 fr\                                          l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           plýrw
                                                                                                                                                                                                                                                                                                                                                               ý
                                                                                                                                                                                                                                                                                     _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                   raj                                                                                                                                                                                                                                                                                                             lrD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -


                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                          1                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -y/.-
                                                                                                                                                                                                                                                                                                        Iý._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                            cpHB.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .r.




                                                                                                                                                                                                                                                                                                                                                                                       ýfDr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r--ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ir
                                                                                                                                                                                                                                                                                                                                  ýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lýlyirf
                                                                                                                                                                                                                                                                                                                                                                                                                                         1ý-Fr1ý
                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7\                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CIQ.rI1/
                                                                    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ip11-rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .la-ý
                                                                                                                                                                                                                                                                                                                                                                                                              dJe-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -IFy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -Iý                                                                                                                                                                                                                                                                                                                                                                                                                                                             ý1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I_                                                                                                                                                                                                                                                                                              DI                                                            CD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .71L
 111
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                 I                                                                                                                                                               rT                                                                                                                                                                                                                                                                              ý                                                                                                                                  L -1l                                                                                                              ý 1.
                                                           S1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -O                                                                                                           -I                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IIý-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                                                                                                                            -
                                                                            -                                                                                                                                                                                                                                                                  _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I/I                                                                                                                                                                                                                              f9
                                                                                                                                                                                                                                                                                                                                         1                                                                                                                            I_
                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                          J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -I                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a                                                                                                                                                                                                                                                                                               ý1
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J                                                                                                                                                                                                                                                                                                                                                                                                                    I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             p.tl
                                                                   1
                                                                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                                                                                                                                                       1ý                                         cc
                                                                                                                                                                                                                                                                                                                                                                                         DI
                                                                                                                                                                                                                                                                                                                                                                                                                             I                                        D         _ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                      ir                                                                                                                                                     1ýi

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        pi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -1_                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   11                                                                                             v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                     .




                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                C7                                                                                                                                                                                                      1                                                                ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \Ilý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I.IýI.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I


                                                                                                                                                                                                                                                                                                                                                                         _r-_
                                                                                                                                                                                                                                                                                                            ýIý                    _                                                                                                                    -
                                                                    Ii



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iro-
 I                                                                                                                                                                                                                                                                                   O-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                                                                                                                                                                                                          ý-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                            li\I                   Ii                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1                                                                                                                                                                                      1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iý-ý-l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýý                                                                                                                                                                           /                            I                                                                                                                                       I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1.-.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                                                                                                                                                                                             i1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       li                                                                                                                                                                                                                                                                                                                         i




                                                                                                                                                                                                                                                                                                                                                                                                                                     JI_f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -

                                                                          n                                                                                                                                                                                           y                                /1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /0-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -1
                                                                                                                            Q 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý                                                                                                                                                                                             i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i 1_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                         -                                                                                                                                                                                                                    -

                                                           .11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I_I                                                                                                                                                                      \r                                                                                                                                                                                                                                                                                                                                                  ý


                                                                                                                                                                                                                                                                                                                                                                                        ýIc.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                              N
                                                                                                                                                                                                                                                    J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Iii-
         -
                                                                                                                                                                                                                                                                                                                                       _l                                                                                                                                                                                                                                                           15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1.                                                                                                                                                                                                                                                                    I                                                                                                          -_I                                                                                                   ýh




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýIr-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Iý
                                                                                                                                                                                                                                                                                                        it-                                                                                                                                                                                                                                                                    it
                                                                                        la.lý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -S-
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             QQ                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _

                                                                                                                                                        ýi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _I                                                                                                I                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _

                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           In




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     7ý1-r1
                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                               _                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                    1                                     f                                                                                                                     I
                                                                                                                                                                                                                                                Il1JI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _

                                                                                                                                                                                                                               .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                      -l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                       lýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .i
                                                                                                                                                                                /f.ir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .1
                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \/                           11                                                                                                                                                                                                                                              -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _.




                                                                                                                                 1-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _UQ.---ý
                                                                                                                                                                                                                                                                       1\7                                                  iii                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                                                                                                                                                                                                                                                                                                                                                          r                                                                                                                                                          Ir.

                                                                                                                                                                                                                                                                                                       ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r                                                                                                                                                                                 IJ                                                                                                                                                                                                                                                                                                                                             e
                                                                                                                                                                                                                                                                                                                                                                                                                         Jfnýý-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                     II                                                                                                                                                                                                                                           ý.                                                  ý_.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýý..ý..CI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýIýII
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r.l



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              liýh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                liý-1Yý1




                                                                    1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ir
                                                                                                                                                                                                                                                                                                                                                                                                                         rpDI
                                                                                                                                     _                                                                                                                                                                                                                                                 I..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1f9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                  /rte




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý.-.
                                                                                                                                                                                                                                                                           Vii                         11                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                   I1 \I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                           iýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .IIf11
                                                                                            C14ýý




 -
                                                                                                                                 -ýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Viiý
                                                                                                                                                                                                  rl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _T.f.ý\.iýl7Q.._
                                                           I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                   it                                                                                                                                                                                                                                                                           O.1
                                                                                                                                                                                                                                                    1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CD
                                                                                                                                                      J                                                                                                                                           I                                                                                                                                                                                                                                                                                                                 l                                                                                                                                                                                                                                                                   ..
                                                                                                                                                      ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.r-..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ji
                                                                                                                                                                                                                                                                                                        I



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IICir/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  awl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ICI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -j


                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                 Jj                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \1%ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                 iý                                                                                                                                                                                                                                      i.
                                                                                                                                                                                                                                                                                                                                                                                                                 i-.r1i\5_

                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fD                                       IýI    ý.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -I                                                          .                                                                                                           ý_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                                              _                                                                                                                                                                      _
                       -
     1-
                                                                                                                            iý                                                                                                                                                                                                                  r-I                                                                                                                                                                                                                                                        -ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        li




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           itilý
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I_
                                                                                                                                                                                                                                                                                                                                       ýlJ.i




                                                                                                                                                                                                                                                                                                                                                                                  ýtý%ýA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -i
                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý-.

                                                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _
                                                                                i-                                                                                                                                                                                    Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                 _-
                                                                                                                                                                                          111
                                                                                                                                                                                                                                                                                                       ýL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i.\iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11                  Iri
                                                                                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                        tl                                                                                                                                                                                                                                                 Jl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ice
                                                                                                                                                                                Il                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1L
                                                                                                                                                      ý1r                                                                              2-v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     111
 .                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .Iý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .-ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I-                                                                                                                -1




                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..                                                                                                                                                                                                                                                      .i                                                                                                                                                                     I                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         n--                                                              A
                                                                                                                                                                                                              --r                                   1f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                   P                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                Iý.I




                 .I                                        .If                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1-
                                                                                                                                                                                                                                                                                                                                                                                                               1III-i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               iýLlý\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                11                                                                                                                                                                                  .1-
                                                                                                                                                           Sti_




                                                                                                                                                                                                                                                                                                                                                                                        Cr                                           11                               1                           I1                                                                       il.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý1

                                                                                                                                                        -
                                               -
                                                                                                                                                                                                                                                                                                       %1ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1%
                                                                                                                                                                                                                              lnll
                                                                                                                                                                                  ýCn-Vvrýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýIf
                                                                                             .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                             c.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I-
                                                                                                                                                                                                                      ýC
                                                       -/\                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                1.-                                       I-                                                                        -I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Iý11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýIi                                                                                                                                                                                                                                         J1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ii                                                  ri




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I.-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f.                                                                                                                     1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .ý-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1 r_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýI
                                                                                                                                                                                                                                                                                                                                 0151\1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
 -                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                             -
                                                                                                                                                                                                                                                Ilý                                                    ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      II                                                                                                                                                                                                                                                                                                                                                -I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ý1                                                     Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _I
                                                                                                                                                                                                                                                                                                       C-G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _1                                 -_.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                 5                                                       1                                                                                                                                                                      I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      II1Iý1ý
                                                                                                                                                                                                                                                                                                                                                                                         it

                               ýý-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y.r.Jr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                    1ý1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l1I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _1                                                            jý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _ll                                                                                                                                      _
                                                                                                                                 ýl
                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1t                                                                                                                                                                                                          v.I                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                         06I.ll
                                                                                                                                                                                                                                                                                              ll-J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           lý1
                                                                                                                                                                                                                                                                                                        .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i-v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .ýl%
                                                                                                                                                                                                                                                                      .iý
                                                                                                                                                                                                                                                                                                                                                               rIý                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IýýI-fi.i
                                                                                        IRI
                                                                                                                                                      ý1f                                                                                                                                                                                                                                                                                                                                                      vr                                                                                                                                                    \.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iý
                                                                                                                                                                                                                                                    tý                                                                                                                                                       1-                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                  n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                   1\ýI




                                                                                                                                                                                                                                                                                                                                                                                                                      ý.W4iý




                                                                                                                                                                                                               ýIl                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                            ý-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -j                                                  Iý                                                       YI                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .


                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1-                                                                                                                                                                                                                                                                                                            1I
                                                                                                                                                             Oil.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .I
                                                                                                                                                                                                  I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -IY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                       1ý                                                                                                                                                                                                                                                                            l-H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Iýj-O.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _                                                  -
 -                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -.ý.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \I
                                                                                                                             0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          iýýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IýIw5
                                                                                                                                                                                                                                                                                                                                                               Ni




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _.-O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý                                                                                                                  3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CQJliýl
                                                                                                                                                                                                                                                                                                                                                                                                                   -w./ýýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                   _\-ý




                                                                                                                                                                                                                                                                            -i..F




                                                                                                                                                                                                                                                                                                                                               .-.ý




                               _q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -1                                                                                          ýIl                                                                                -Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _.




                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /ýý               /ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ./iý                                                                                                                                                                                                       V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _ICýCiJI-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                .i.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýi
                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             yI

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                 I_.III




                                                                                                                                                                                                                                                                                                            .1/                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I_-
                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Iýf                                                                                                                                                                                                                                                                   IIr                  -1                                                                                                                                        rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .ýti1
                                                                                                                                                 I.Jý-.Cý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II-iC_ lJryIlr41
                                                                                                                                                                                                                                                                                                                                                                                                               SY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1ýf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý1rýýr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              111l_IQ
                                                                                             rlr

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                 mot-t




                                                                                                                                                                                                                                                                                                                                                                                                     c                                                                                                                                                                                                                                                                                                                                                                                                               i                                              .
 -I-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \I.1
                                                                                                                                                                                                                                       0                                                                                                                                                                                                                              ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        fýlýIr
                                                                                                                                                                                                    I--.--t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Vl lIý                                                                                                                    ýi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L-- 1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11-ýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -vi-IL.I
                                                                                                                                                                                                                              .Ir--




                                                                                                                                                                                                                                                                                                       N Iy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                              _

                                                                                                                            i-                                                                                                         t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                       Ilrl.n




                                                                                                                                                                                                                                                                                                                                                                        CI                                                                                                                                                                                                                                                                                                   c-I                                                                                                                        -Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /I.1
                                                                                                                                                                                                                                                 CýI


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -I-ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
 ..
                                                                                                            I                                                                                                                                                       Iý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S--
                                                                                                                                                                                                                                                                                                                                    1111




                                                                                                                                                                                                                                                                                                                                                                                                                             ýYi
                               -i_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Iil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                                            1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                     -l-IL.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý1
                                                                                                                                                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                          .ýiiýýiý._i




                                                                    Irý
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                                     \I                                                           .ij                                                                                                                                                                                                                                                                                                     l1                                                                                                                                                                                                                                                                                                                                            cJ1_



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                                     1
                                                                     51                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1-1                                                                                                                                                                                                                                    ter
                                           tr
                                                                                                                                                        r                                                                                                                                                                                                                                                                                                                                                                                                            \11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               iu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-ýf




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                    Il                                                                                                                                                                                                                                                                                                              ir
                                                                                                                            ý1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Jf1_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lidýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýI-



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .r                                                                                                                                                                                                     I.-
                                                                                                                                                                                                                                                                                                                                                                                                          _I
                                                                                                                                                                                                                                                                                                                                                                                                         I1                                        .-I                          I                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Iýli
                                                                                                                                                                                                                                                                       I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     il
                                                                                                                                                                                                                                                                                                                                 1ý.-




     1                                                         ý                                                                                      L                         I-                                                                                                                                                                                                                                                                                                                                                                                                            a- ýI                                                                        lr1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                                                                                                                                             .                                                J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýIýI1ýI




                                                                                             1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %i1_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.                                                                                                                          Iýi                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1r
                               ýi                                                                                                                                                                                                                                                                                                                              1ý                                                                                                                                                                                                                                                                                                                                                                                                                   Iý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   lýl..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                    ýIý1r-...




                                                                    J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _ý


                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                        I._ý




                                                                                                                                                                                                                                          i1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1ý-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t.
                                                                                                                             I.I



                                                                                                                                                                                                                                                                                                                                                                        r71
                                                                                                                                                                                           IýIr\I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -I                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _I-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C-1-
                                                                                                                                                                                                                              iiýlc.ýll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1ý                                                                                                                                                                                                                                                                                       ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _IýI--ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I.
                                                                                                                            ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                           ý1
                                                                                    ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ir
                                                                    I                                                                                                             1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    týI_
                                                                                                                                                                                                                                                                                                                                                                                                             a                                                                                                                                                                                                      I                                                                                  I                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                              ýI\ýI




                                                                                                                                                                                                                                                                                                                                                                                                              ls--Y.




                                                                                                                                                                                                                                                                                                                                                                   -
                   .1                                                                                                                                                                                                                               ýY                                                                                              l                                                                                                                                                                                                                       ýL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1ý1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Iýýcl




                                                                                                                                                                                                                                                                                                                                                                                                                                      _                                                                                                                                                n                                                        1 nl.                        f                                                                                                                                                                                                                                                                                                                                                                              la                                                                                                                                                                                                                                     r.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      --IýIýýIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                           ý1
                                                                                                                                                                                                                                                                                                                                                                                                               -I--




                                                                                                                                                                                                                                                                                                        .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Iý.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -a


                                                                                                                                                        1                                                                                                                                                                   ýIq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           nlirr
                                                                                                                                                                                                                                                                      .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý1r__E-%_I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     111-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IC1
                                                                                                                                                                                                                                                                                                        1
                                                                                                        ýII1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _v-
                                                                                                                                                                                                                                                        -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ri                                                                                                 ýIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _1-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I-iI
                   i1-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SI
                                                                                                                                                                                                                                                                                                                                                                                                                             V                                                                                                                                                                                                                                                                                i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _If
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             --1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rllý-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             iOýif
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rir
                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                      Ina                                                                                                                                                                                                                                                     1_
                                                                                                                                                        -
                                                               ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I-                                                                                              1_i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ij-_.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 \I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -I
                                                                                                                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                 I_                                                                                                                                                                                                                                                                                  it
                                                                                     I
                                                           x11
                                                                                \                                                                                                                                                                                                                                                                                                        I1                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11.E
                                                                                                                                                                                I1ý                                                                     ch                           o-                                                                                                                                                                                ý..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      vl-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                   JIf
                                                                                                                                                                                                                                                                    ýI                                                                                                                                                                             ý1                                                                                                                     ýý1i
                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                 l_fr




                                                                                                                                                                                                                                                                                                                                                                                                                                     II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -I                                                                                                                                        I
                                                                                    I1
                                                                                                                                                                                                      _I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _111
                                                               ýý.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                        ýIr
                 _ýI
                                                                                                                                                             .ic                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                            -I                                                       _ý_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                 /
                                                                                                                                                                                                                           I_liJ- j.i\IIýG-ýIý.1_jvCDJI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                 i_4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I_I
                                                                                                                            -1
                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                       L1..r




                                                                                                                                                                                                                                                                                                                r-


                   I                                                I-
                                                                                                                                 rr                                                                                                                                                                                                                                                                                                                                                                                ý.                                                                                                                   C                                                                                                                                                                                                                                                                O                           i.                                                               .                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Z                               G                                                                                                                                                                                                                                _                                                                        \I                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O-.O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý.it
                                                                                                                                                                                                                                                                                              1fýlrý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \1ý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                   71                                   -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n                                                                                                                                                                                                                                                      I                                                                                                                                                                                                                             1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -l_1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1Ar-
                                                                                                                ý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                       _z                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1J74Y_I-




                                                                                                                                                                                                                                   r.

                                                                                                                                                                                                              11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f I
                                                                                    .I_I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Iý
                                                                                                                                                                                                                                                                                                                                                                                                             jr                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                   ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Jr\I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L
                                                                                                                                                                                Ill.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                      rJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _                                                                                                                                                                                                                                                                                                                                                                                                                              -1.                                                        -
                                                                                                                            ýi                                                                                                                                                                                                                                                                                                                                                                                                                                                 .t-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ili                                                                                                                                                                                                                                                                                 Ir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           itilFýY
                                                                                                                                                                                                                                   C-
 I1
                                                                                                                                                                                                                                                                                                                                                                                                             p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i--i
                       -_                                                                                                                                                                                                                                                                                                                                                                                                                                                      /1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Iý
                                                       ý0                                                                   ýr-                                                                                                                                                                                                                                         .ý                                                                                                                                                                 ý..                                                                                                                                                                            -J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Imo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Irdý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      perImo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        fý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f.
                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ll-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -.1                                                                                                                                                                                                                                                                                                                                                                                                          Ia
                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lI

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l-
                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý 1n
                                                                                                                                                                            1\

                                                                                                                                                                                                                                                                                                                                   1ý                  -ý                                                                    -11                    r                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                                                                                                                                                         .IC
                           -                                     it
                                                                                                                                                                                  I                            -                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                                  i                                                                                                                          1                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 yý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Iýýiý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \Iý.
                                                               l-ý
                                                                                                                                 \                                                                Ir                                                                                                                                                                                                                                                                                                           1%                                         I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                              I-                                                                                                                                                                                                                              1                                                                                                                                                                                                                                                                                                                              iIr

                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                       Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                     Iý1

                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                         I.                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                   ýI.ýI




                                                                                                                                                                                                                                                                                                                                                   .1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1 7I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IýIý
                                   ýi                                                                                                                                                                                                                                                                                                                                                                ýý.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II                                                                                                                                                                                                                         I                                                                                           ý-
                                                                                                                             Iý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r7-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1ýI.liI
                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                              ý                                                                                                                                                                           1
                                                                                                                                                                                                                                          1I_ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                    F Off                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                 -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                 I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                               -
                                                                                                                                             /ý                                                                                                                                                                                                                                                                                                                                                                                       -._
                                                                                                                                                                                                                                                                                                                                                                              ý                                                                                                                                                                                                                                                                                                                                                                        ýVý                                                                                                                                                                                                                                                                                                                                                                                                                                         lL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                  1                                                                                                                                                                                                                          ý0ý/ýý                                                                                                                                                                                 1                                                                        I            ýI.                                                                                                                                                                                                                                                                                                                                                               ý-                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýI -ý                                   it                                                                     il                                      rj                                                                      y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý1ý _I                                                         _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýý ýG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r11
                                                                                                                                                                                                                                                                                                        Iý
                                                           ýq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f
 _




                                                                                                                                                                                                                                                                                                                                                                              LJ                                                                                                    f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                _

                   t                                                                                                                                                                                                                                                                                                               l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                          i
                                                       _
                                                                                                                                                                                                                                                                                     I.O                                                                                                                                                                                                                                    .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                         ý                                                                                             1
                                                                                                                            i_-.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I.                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýý1-ýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                  -\                                                                                                                                                 f.l
                                                                                                                                                                                                                                                                                                                                               ýli                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýi
                                                                                                                                                                                                                                                                                                                                                                                                               ý.
                                                                                                                                                                                                                                         II\i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                    _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                 -                                       -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I_I
                                                                                    11_.41




                                                                                                                                                                                                                                                                                                                                               ýD1-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IC
                                                                                                                                                                       11i1ý I-\Iý1




                                                                                                            I                                                                                                                                                                                          fy                                                                                                                                                                                                      1                                          I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                             ý_                                                                                                                                                                                                                           li                                                                              i                                I-
                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O\/.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _I                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \lr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -.-Ii
                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                     Ir                                       ýIý                            tý                                                                                                                                                                                                                                                                                                                    r
     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -IJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýC I                                                                                         1                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .1ý
                                                                                                                                                                                                                                 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q                                                                                                                                                      -I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v1ini
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O                                                                                                                                                                                                                                                  Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t_1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý..
                                                                                                                                                                                                                                                                                                                                                                                                             rt                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \
                                                                                                                                                                                                                                                                                                                                                                                                                             Il-r1ll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CD                                                                                                                                                                                                                                                                                                                                                                                                                                                   1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IJ-1ýCrl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I If
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _


                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýl                                                                                                                                                                                                            ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                          I II
                                                                                                                                                                                                                                                                    DIY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýII li\                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                   Ir
 I                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Lý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \I-ýýfIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                           ý_1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -Ij
                                                                                                                                                                                                                                                                                                                                  it                                                                                                                                                                                                                                                                                                                                                                                                                                   1ý                                                                                                                                                                                                                                                                                                                                                    1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                       -
                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -.1\
                                                               ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IsI.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                 IS1-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         III
                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          G1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -1-_i




                                                                                                    _                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                        I...I.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IIvi
                                                                                                                                                                                                                                                                    cl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1I.I11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .1.11g




                                                                                                                                                                                                  -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                            Vii.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýIýý_ý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýIýIýýI




                           _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .._.




                                                                                                                                                                                                                                                    .                                                                                                                    t                               -I
                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _I                                                                                                                                                                                                                                                                                                    IIJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I_
                                                                                                                                                                                                                                                                                                       I\ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý-I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ---I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
 -                                                                              _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                           -II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýf                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                        -1-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -


                                   If                                                                                                                                                                                                                                      i.                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I_                                          -I                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý.-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -il-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i I                                                                                                                                                                                                                                                                                     /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i\iI-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I-I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       u.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Iilt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _J
                                                                                                                                                     fý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f1                                                                                                                                                                                                                                                                                                                                                                             IýIn
                                                                                                  fr                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                                                                                                                                                                                         G4
                                                                                                                                                                                                                                                                                                            _f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _/-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rI                                                                                                                                                                                                                                                                                                                                                                                                  1
                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                       ili111i



                                                                                                                                                                                                                                                                                                                                                                                                                                                        I-il.--




                                               _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                               I-1_




                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.
                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                      I
                                                                   .lt                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              liv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                 -_I.
                                                               -ýi-ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _.

 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                      ýI.ir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                       Inv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý.1-




                                                                                                                                                                                                                                                                                                                             ýlý
                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                                                                               Il
                                                                                                                                                                                          TItI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             iýlý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yL i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Jli                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1lr

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                             -
                                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý.                                                                                          I                                                                                   1
                 I                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _li
                                                                                                                                                                                                                                                                                                                                                                                                                   .1tý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                   11_-.1.




                                                                                                                                                                                                                                                                                                                             -


                                               I
                                                                                                                                                                                                                              Jýt._




                                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11
                                                                                                                                                 _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    II                                                                                                                                                                  i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f1ll_
                                                                                                            1
                                                                                                                                                                                                                           .lt-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -


                                                                                                                                                                                                                                                                                                                             l                                                                                                                                                                                                                                              ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                     L.116-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IIrI




                                                                                                                                                                                                                             CIý                                                                                                                                                                                                                                                                                                          ll-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                 -                                                                                                                                                            -                                                                                                                                                                                                                                                -                                                                                                                                                                                                                l.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                          -                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r.
                                                                                                                                                                                                                                                                                                                                                                                                         ýý                                                                                                                                                                                                     _                                                                -1
                                                   t- 1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                       I-                                                                                                                                                                                                                                            it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýIGý




                                                                                                                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Iý
                                                                                                                                                                                                                                                                                                                                                                          IJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      II-IY
                                                                                                                                                                                                                                                                       _1_                                                                                                                                                                                                                                 10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _1-\I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fL
                                                                                    1ý
                                                                                                                                                                                                  .r                                                                                                                                                                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                   liv
                                                                                                                            1-                                                                                                                                                                                                                                                                                                                     iý                                                          1                                                                                                                                                           ýr                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                            Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                                                                  1_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lrI
     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r-                                                                                                                                                                                              Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rilý




                                                                                                                                                                                                                                                                                                                                   1_.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                            li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _
                                                                                                                                                                                                                                                                                                                                                                                                             1.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r7

                                                               I                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-                                                                                                                                         I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f
                                           _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                          ýfh_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II9                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                       -ýI
                                                                                                                                                                                                                                                                                                                            I7                                                                               -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                         11                                                                                                                                                                                                                  ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý1_ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                                                                                                             .                                                                        I
                                                                                                                                                                                                                                                 Ili                                                                                                                                                                         -

                                                                                                                                         1ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lr                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I-iI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Iý-I\
                                                                                                                                                                                                                                                                                                                                                                                                                             Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IýIýt
                                                                                                                                                                                                                                       _S.

                                                                                                                                                                                                                                                                                                       -Iý
                                                                                                                                                                                                                                                                                                                            ýl                                                                                                                                                                    \I                                                                                                                                                                                          11                                                                                                                                                                                                                                                 _i.                                                                                           I                                                                                                                                                                            f/                                 ý1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Jý
                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                  r1.1%




     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ir


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lr

                                                                                                                                                                      Iý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -

                                   _                                                                                                                                                                          -i                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ICJý




                                                                                                                                                                                                                                          ti.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4
                                                                                ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                                                                                                                                                                        -                             -                                                                                                                                                                                                                                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                          Il
                           _

                                                                                                                                                        f                                                                                                     S%
                                                                                                                                                                                                                                                                                                                                                                   I . 1-C                                                                          1                                                                                                                                                                                                                                                       yl                                             i-                                                         -I                                                                I-                                                                                  I                         1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýII_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                           ýIý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        57
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11
                                                                                                                                                                                                                                                                                                                                  Ilni




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                             ql                                                                                                                                                                                                                                                                                ýcl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r11
                                                                                                                                                                                                                                                                    a                                                                                                                                                                                                                                                                                                                                      ly                                                                                                                                                                                                                                                                                                                                                                                                                                              l.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IýIý
                                                                                                                                                                                  Ir.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                        s
                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýI_ýIli




                                                                                                                                                                                                      II                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                 mac                                                                                                           \I                                                                                                                                                                                                                                                                                                                                                                             .
                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      o.-...Y-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r

                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                          .
                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                             iri                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1ýr
                                                                                                                                                                                                                                                                                                                                                        __ýý




                                                  li                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f II                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ICj.




                                                                                                        _ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý-.                                                                                                                                                                                                           -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C                                                                                                 I
                                                                     Irl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _
                 Iý
                                       i \I IIV 1 i                                                                                                                                                                                1i ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Oij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý_                                                                                                                                                                                                                  ý. I-
                                                                                                                                                          6L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -I                         ýJ 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                     lI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                  ýI-
                                                                                                                                                                                                                                                                                                                                                   ujLiý




                                                                                                                                                                                                                                                                                                                                                                                                                   -ýS-




                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                     Iý-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1-
                                                                                                                                                                      i-
                                                                                                                                                                                                               i-                                                                                                                                                                                                  1                                                                                                                                                                                                                                                       .10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýiý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ilý1
                                                                                                                                                                                _I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IýIi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                                      .J
                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -InýIY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                     ./-1_I.1ý\




                                                               .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                                                                                                                                                                                                                                  II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .n-Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _x.1.1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                              Cifo1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                         X1.1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \1                                                                                                                                                                                                                                     _II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-                                                                                                                                                                                                                                                                             I                                                                                                              II\
                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ip                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                        _101.1




                                                                                                                                                                                                                                                                    1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f\I-
                                                                                             II
                                                                                                                                                                                                                                                                                                                                                                              -.                                                                                                                                                 fD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _.-i
                                                                                                                                                                                                                                                                                                                                                                                                                                                   IýJrf
                                                                                                                                                                                                                                                                                                                1iýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CIQ

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O-V                                      1                                                                                                                                                                                                                                                        -tt
                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7ýi--




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IýIýIs




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýý.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f. Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  19 i
                                                                                                                                                                                                                                                                                                                                                               S-I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _ir
                                                                                                                                                                                                                                 .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IlIJ1OIIfr.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                Iý_-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                                                                                                                                                                                                                                           IIIý                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i.                                                                                                                                                                                                                       1-                                                                                                                                                                                                                                                                                                  fiJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                        t                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý
                           _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -

                                   il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                                                                                               -
                                                               I\ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I_-
                                                                                                                                                                                                                                                                                                            I_                                                                                                                                                        I                                                                                                                                                                                                                                I                                                                1ý                                                                                                                                                  _I-                                                               1                                                                                                                                                                                                                                                                                                     J1
                                                                                    -1                                                                                                        ýf-
                                                                                                                                                                                                                                 I                                                                                                                                                                   ýý-                                                                                                                                       _MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _                                                                                                                         __




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                         I -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý                                                                                                                                                                                                                                                                                                                   _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Iý                                                                                                                                                                                                                                                                                                                                   L                                                               1\




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýI-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           li                                                              i1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            cýL-r_J.
                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r--I
                                   -_1-I.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r-                                                                                        II-
                                                                                    - _-                                                                                                                                                                                                                1                                                                         -II                                                                                          N.                                                                                                                                                   n.                                                        ý_
                                                                                                                                                                                                                                                                                                                                                   IýGII




                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4I-I
                                                                                                                                                                                                                                                                                                                                                                                                                                       lryl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _

                                                                                                                                 I                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                                                                                                                               I1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                                                                     Iýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vimI
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý\.
                                                                                ýf                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Iý
                                                                                                                                                 _

                                                                                                                                                                                                                                 I                      1                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                            I1 .l
                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý-.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9ýI-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _ý
                                                                     I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýI1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7__1




                                                                                                                                                                                                                                                -ý                                                                                                                                                                                                                                                                                                                          llý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                    ý/I--1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            iIýI




                                                                                                                                                                                                                                                                                                                                                                                       ai                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _1                                                                                                                                                                                                                                                                 I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                    L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýI_                                                                                                                                                                                                                                                                            -l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                             ý.-l..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             li-I



                                                                                                                                                                                                                                                                                                                                                                                                             ý1                                                                                                                                                                                                                                                                                                                                        7-r
                                                                                                                                                                                                                                                                                                                                                                                                                    ýý-T.ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                   ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                      Pi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IýýI
                                                                                                                                                                                                                                -ý1ý.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lýjr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      cy
                                                                      nlr-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-                                                                                                                                                                                                                                                                                                                                                                                                                              ýfýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ri                                                                                                                                                                                                                                   ýý                                                                .l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1I-h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                                                                            1                                                                                                                                                                                                                                                             1ý                                                                                                                  _I.                               ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                  VI-                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q                                                                                                                                                                                                                                                                                         ýi                                                                                                                             iI                                                                                                                                                                                                                                                                                                            -1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I1ý                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ii-_
                                                                            .4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                      rrt                                                                                                                                   -1ý
                                                                                            Iý.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -I
                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I-ý
                                                                                                                                                                                                                                                                                                                                                                                                               _
                                                   _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                             Ir
                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                       i111




                                                                                                                                                                                                                                                        Iý
                               ý-                                    I
                                                                                                                                                                                                                                                                                                                                                   1ý
                                                                                                                                                                                                                                                                                                                                                                                   J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %                                                                                                                                                                                                                                                                                                                                                                                                                         1                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             --ý                                                                                                                                              II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _Iý-_
                                                                                                                                                                                                          -                               ý/ý                                                                                _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IlI-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýIýCI..Ir
                                                                                                                                                                                                                                                                                         .il5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýý.
                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Vii
                                                                                                                                                                                                                            ct                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -I
                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý.                                                                                                                                                                                                                                 _I                                                                                                                   IJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                   fýIr4i




                                                                                                                                                                                                                                                                                                                                                                                                         li1
                                                                                                                                                                                                                                                                                                                            ý.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      IiI                                                                                                                                                                                                                                  I                iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýl

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                             ý1                                                                                                                                                                                                                                1                          Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _
                                                               1-                                                                                     II                                                                                                                                                                                                                                                                                                          1ý                                                                                                 rl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         iI
                                                                                                                                                                  IýIrfr.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -1..
                                                                                                                                                                                                                                                                                                                                                                                                                      ..rT-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _%I.1




                                                                                                                            I                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                                                                                                                 pl                                    -1                               II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1-                                                                                                                                                             nb
                                                                                                                                                                                                                                                                                                                                                                                                                        l.f.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýIr                                                                                                                                                                                                          -

                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IýIý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1ý--I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1111


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                       _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                    I                                                                                                                        ýV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Cp_.I




                                                                                                                                                                                                                             r.r                                                                                                                                                                                                                                                                                                                                                                                                    C.                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýý                                                                                                         ý1                                                                                                                                                                                                                             1ýI
                                                                                                                                                                                                                                                  Iý.ril




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r.-ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  c- lc L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      D1ý1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                tl                                                                                                                                                                                                                                                                                                                                                      1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                         ua
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ij .                                                                                               i
                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                JQý
                                                                                                                                                                                                                                                                                     Iý
                                                                                                                                                                                                                                                                                                                                  \11ltiLlr1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                               ii                                                      ci
                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                                                                    \rý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.                                                                                                                                                                                                                                                                                          -




                                                                                                                                 _u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýM
                                                                                                                                                                                                                                                                                                                                                                                                                                      lG                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     irc
                                                                                                                                                 iý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ývVit-




                                                                                                                                                                      -




                                                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J
                                                                                                                                                                                                                                                                                                                                                                                                               ý/1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1--ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý-iý/ji




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CD                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          fiIrt1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1il1.
                                                                                                                                                                                                                                                                                                       1/                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                                                                           .I1-




                                                                          jam                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 d..                          rI_
                                                                                                                                                                                                                                                                                                                                                                                                                                                   -1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jr
                                                                   ýIrv-a




                                                                                                                                                                                                                                                                           1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CD.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -




                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                          S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CIO                                                                                                                                                                                                                                                                                               1 .o                                                                                                                                                                                                                                                                                            ri                                                                                                                            I                                                                                                                   -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _Iýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                 -

                                                                                                    11%
                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1ý                                                                                    l
                                                                                                                                                                                                              ýiclýi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1_ýIýl
                                                                                                                                                                                                                                                                                                                                                                                                         ýl_l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I\J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y-I
                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                         i                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Cc
                                                                                                                                                                                                                                                                                                                                                                   iJ-                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Lýhihi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  iýil




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IYI1l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                 Ali
                                                                                                                                                                                                                                                                                                                                               i1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I-.1.




                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mil-IC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lr                                       lý1
                                                                                                                            ýi                                                                                                                                                                         Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -\ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  --4_I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..l.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                       -ý\Il




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .II
                                                                                                                                                                                                      r                                                                                                                                                                                                                                                                                                                                                                                                                             ýI                                                                                                                                                                                                                                                                                                                   f                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I%1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ir                                                                                                                                                                                                                                                ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I.
                                                                                                                                                                                                                                                                                                                                                                                                         rs
                                                                                                                                                                                                                                                                                                                                                                                                                                ýIjl




                                                                                                                                                          f                                                                                                                                                                                                                                                                                                                     .l-
                                                                                                                                                                                                                                                                                         -llI
                                                                                                                                                                                                                                                ilý_I




                 -ý
                                                                                                                                                                                                                                              3IýIiýýhl.C




                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l1
                                                                                                                                                                                                                                                                                                                        _                                                                        -
                                       _                                                                                                                                                                                                                                                                                                       ý-J                                                                                                                                                                                                 --I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rf.
                                                                     I
                                                                                                                                                          .
                                                                                                                                                                                                                                   L.                                                                                        J-                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                          ý1-                                -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _ I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Iýýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -1                                                                                                                                                                         I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              p/_Iý




                                                                                                                                                                                                      1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1-I                                                                                                     iýP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tiii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 lC/
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f
                                                                                                                                                                                                                                                                                                                                                    Jti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  II                                                               I
                                                                                                                                                                                                                                                                                                            iý.ýý




                                                                                                                                                                                                                                                                                                                                                                                                                         ilýIV/




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Lý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                -                                                                                                                                                                                                                                                                                                           _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      14J                                                                                                                                                                                                                                                               \ý                                                                                                                                                                                                                                      .                                      11                                                                                 1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                                                                                                                                                                                                                                                                                .1                                                                                                                                                                /ý I                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ya 1                                                       fI
                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                                                                                                                                                                                                                        I-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L
                                                                   .L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Tai-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                             ý/ý
                                                                                                                                                                                                                                                                       .Z                                                                                                                                                                                                                                                                                 I7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ilJ
                                   -

                                               I                                                                                                                                ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ii                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                    ýi.                                                                                                                                                                        1ý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -.                                                                                I                                                                                                                                                                                                                                         lý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RI
                                                                                                                                                                  %IýI




                                                                                    V-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                       Ir                                                                                                                                                                                                                                                                                                                                                                                                                                                                               171

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                         .                                                                                                                                                                                                                                                                         J                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f.
                                                                     1
                                                                                                                                                                                                                            il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        it                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ct
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý
                                                                                                                                                                                                                                                                                         F-\\f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                            /                                                                                                                                                .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                              ýIý1




                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                   iýl
                                       -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                       1ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1týII-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                          __I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..                                                                                                                                            /.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                1                                                                                                                                                                                                                             .ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý ýq
                                                                    Nýi1ý1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                                    -
                                                                                                                                                                                                                                                                rý.ýI.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .i.l.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                   ýLy_II.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                   ý                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                              I                                                                                                                                                     J                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CD1ý.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i                                                                                                                      iý                                                                                                                                                                                                                                                                                                     .-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 1- ýI
                                                                                    ý\_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -Ir                                                                                                                                                                                                                                                                                                                                                                                                          ý1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LI
                                                                                                                                 _ý1-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýý                                                                                                                                                                                       Uh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý                                                                                                                                                                                                                                                                                                                                                                                    ýI
                 I-I
                                                                                                                                     Iý1 n                                                                                                                                                                                                                                                                                                                                                                                                                             /.ý_1                                                                                                                                                                                                                                                                                                -I                                                                                                                                                                                                                                                                                                                                                                                      I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LL.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1--n_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                       _ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                   0.1                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                        . fý                                                       1 ýý YI
                                           -rn.l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1--I




                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /r1LI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ill-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rl                                                   ITI


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                        r                                                                                       Iy                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J                                                                          -ý
                                                                                    I

                                                               -
                                                                                                                                             -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CD.                                                                                                                                                                                                                                                                                                                                                                                                                         11_

                                                                                                                                                                                                                                                                                                                                                                                                         1NI                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý.is




                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              mil

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J            PS                                                                          a                                                                                                                                                      -Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I11v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýIý.1




         .                                                                                                                                                                                                                                                                                                                                                                    ýI                                                                   i                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                               rff



                                                       if                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýI ýy                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              iý-1ýý1




                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                pI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -1ýI-
                                                                                                                                                                                                                            IýIýI




                                                                                                                                 -       -
                                                                                                                                                                                                                                                                                                                                                   r1Y
                 ýr                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i_ltlI\O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                    .-Ili




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                        l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                                               i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N.ýýC-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r_ý-ý\




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..                                                                                                                                                                                                                                                                                                                                                                            ýh
                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Cn                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _ý

 -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                        -%I_y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -_Iý-1




                                                                                                                                                          7                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -1/ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -1ý
                                                                                                                                                                                              I-                                                                           irý                                                                                                                                                                                                                                                                         1I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ITI7




                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                               ýi-w-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-Iý/1




                                                                                                                                                                                                                                                1                                                                                                                                                                                                                                                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      li                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    lfDf-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   11ýI




 _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _Ir

                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /ý                                                                                                                                                                                                             I1                                                                                                                                                                                                                                                                                                                                                                  -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ql                                                                                                                                                                                                                                                                                                                                                                                                                                        IýI

                                                                                                                                                                                                                                                                                                                                                                                                                   Jjýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Iý
                                                                                                                                                                                                                                                                                                                                                        pl.-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FI l.ý.rA

                                                                                                                                                                                                                                                                       r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   p                                                             I
                                                                                                                                                                                                                                                rirl1cJ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..I                                                                                                                                                                                                                                 .L7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .1-                            i
                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L-                                                                                                                                                                                   -
                                                                                rlr-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                r                 1                                                                                                                                                                     ..1-
                                                                                                                                                                                                                                                                                                                                                                                                         Iýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýý                                                                                                                                                                                                                                                                                                     nl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .y 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                             I_1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _

                                                                                                                                                                                                                                                                                                                                                    ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                                                                              ýI                               t                                                                                                                               v                                                                                                                                                                                                                                                                   I-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -ýrý




                                                                     1
                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý                                    Orlý.                                                                              ii                                                ý                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _rr

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                                                                 f                                                                                             _ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r/7ýtM




                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                   .V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1ý1


                                   I                                                                                                                                                                                                                                I
                                                                                                                                                                      ýlll_Iýý




                                                                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                                                                                                          ýi

                                                                                                                                                                                                                                                                                                                            11ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                                                                     ý
                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýý1.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýI                                                                                            ii% Iý                                                                                                                                                                                                                                                                     \I                                                                                                      C_                      I                                      nlý                                                                                .
                                                                                                                                                                                                                                                                                                                                                   -ý1-Slli-




                                                                   1                                                                                      I                                   I/
                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                I                                                                                                                                                                                                                 ýIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1\I                                                                                                                                   1                                        1           x11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1.1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                             ý                ýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r--ý




                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý.
                                                                                                                            IýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                          4
                                                                                        _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C/1                                                                                                                                                                   wý-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
 _                                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                   .                                         _1-                 lý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                  c.                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _


                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rll_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Q.ý-Ii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý11n/




                                                                                                                                                                                                                                                                                                                             Iý                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            h%ýI.




                                                                                                                                                                                                                                                                      .                                                                                                                                                          ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --.r




                                                                                                                                                        vi                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11ý1ý




                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý                                                                                                                                                                                                                                                                                  nl.

                                                                                                                                                                                                                                                                                                                                                               ci                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýI                                                              ý
                                                                                                                                                                                                                                                                                                                                                                                       ýII\




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I- -/                                                                                                                                                                                  Il
                                                                                                                                                     ýý                                           r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Lij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .ý_-




                                                                                                                                                                                                                                       LI
     _il_I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ifrIý




                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f_.lI
                                                                                                                                                                                                                                                                                                                                                                                                              j1.ýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                    ýýI-
                                                                                                        .Iý-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                        rpl
                                                                                                                                                                                                                                                qTýtr orJýS-ri1_.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý
                                                                                                                                                                                                                                                                                                                                                   1ý1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -ý.-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                              _                                                                        _                                                                                                                         _J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IJ-I
                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .I                                                                                                                                                                                                                                                                              _                                                                                   -
                                                                                                                                                                                                                                                                                                                IIIýýI                                                    L-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                    Cpý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                    ýr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r1%ilrIr




                                                                                                                                                                                                                                                                                                                                                                                                     _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                               ýiý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     \-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NIf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý                                                                                                                                                                                        IJ                                                                                                                 ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -Iýiri




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                           112                                                                                                                                                                                                                                    ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I-I                                                   Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   irIi




                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                       .
                                                                    J 1ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .l
                                                                                                                                                                                                                                                                                                            ýI-.




                                                                                                                                                                                                                                                                                                                             ..-vi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýI                                                                                                                                                                                I                                                                                                       lL1


                                                                                                                                                                                                               i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ir                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                        inl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -15
                                                                                                                                                         iýýl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I-11ýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \I-li




                       -1                                                                                                                                                                                                                                                  -                                                                                                                 -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I_                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                   II
                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý\                                                                                                                                                                                                                                                                                                                                                                                             -I
                                                                                                                                                                                                                                                                                                                                                                                   ý                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J4\%41




                                                               __I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                I                                                                        1                                                                                I                                                                                                                                                                                                                                                                                                                                                       I
                                                   _

                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                               rr.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                               -ýt                                                                  -ý
                                                                                                                                                                                                                                                                    ci-
                                                                                                                                                                                                                                                                                     I
                                                                                                                                                 Snit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I            I
                                                                                                                                                                                                                                                                                                                                                    rfl

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1-
                                                                                                                                                                                                                                                                                                                                                                                                                                     la1\_Ilýlra




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lIý                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1/p1ý.ýL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                       -ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r-r




                                                                                                                                                                                                                                                                                                                                                v                                                                                                                                                                                                                                                                                                                           I
                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -_I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _..
                                                                                                                                                                                                                                                                                                                                                                                                                   ýZ_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýýý




                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                                                                                         _                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               vý
                                                                                                                             I_I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _1ý1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I.                                                                 1-I                       /-I                                                                                                              _-
                                                                                                                                                                                                              --i1J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -1--tLlll
                                                                                                                                                                                                                                                                                                                                                                                                                   rýlr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1-1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                I
                                                               i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-/

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýl                                                                                                                                                                                               I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýIr.71i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Iý1rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                17.iIC




                                                                                                                                                                                  ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ui                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a1
                                                                                                                                                                                                                                                                                                                                                                         J
                  __Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
     -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _                                                                                                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýIlrýlj




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IIIi




                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                             1Y
                                                                                                                                                                                                                                                                           zIýnýcl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýi.
                                                                                                                                                                                                                                                                                                                                       I                                                                                                                          IC                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      fir
                                                                            ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                              -.                                                                                                                                             7n                                                                                                                                     l                                                                             h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                   -ý-                                                                                                                                                                                             pt                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \ajt11.--I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IýI                                                                                                                                                                       1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý1-nrýIýil




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l_1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I.-.1_11




                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                ILý
                                                                                                                                                                                                                            ýl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /ý_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                                                                                                                                                                                                                         d                                                                                                                                                                    J
                                                                                                                                                                                                      1                                                                                                                           tfi
                                                                                                                                                 .ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                         1it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                iIrýllf




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I-                 il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1ý1w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
 .-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I_                                                                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1L-Iy




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   lýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý1i_IýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r6                                                                                                                                                                   1-                                                                                                                                                                     I
                                                                                                         _-1.




                                                                                                                                                                                                                                                                                                                                                                                   I\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I-ý_I-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rlýýI




                                                                                                                                                                                                                                                                                                                                   Lý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                        _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý1--1ý




                                                                                                                                                                                                                                                                                                                                                                       l-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý1ýIt




                                                                                                                                                                                                                                                                                                                                                                                                             I.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I                                                                                                       I                                                                                                                                                                                                                                              11                            -.1
                                                                     I                                                                                                                                         i.                                                                                                                                                                                                                                   1-                                                                                                                                                              _Ir-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                 -I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                     lrpl1m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IIJI1
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Iý1I-1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                         1/ýJn




                                                                                                                                                                                                                                                                                                  _
                                                                                                                                                                                                                                                jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           71                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                   .-l-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýI                                                                                                                        f\
                                                                                                                                                     -ý\-Ii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         G
                                                                                                                            lý-mil




                                                                                                                                                                                                                             ýI                                                                                                                                                                                                                                                                                                                .I-                                                                                                                           uI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I.I1




                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11..I




                                                                                                                                                                                                                                                                                                                                                                                                             _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                         -Iýlil%li




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IJll_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            iý.-_i




                                                                                                                                                                                                                                                                                                                                                                                       .ý                                                                                                                                                                                                     i1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -ýýIi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                JI.-




                                                                                                                                                                                                                               -
                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                         e_                                  -
                                                                                                                                                                                                                                                                    I-ý1




                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                        i -- I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _-i
                                                                                                                                                                                                                                                                                                                             ýi                                    irr                                                                                                                                                                    .1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýtýfvlýý




                                                                    Iz                                                                                                                                                                                                                                                                                                                   wl                                                                                                                                                                                                                                                                                f%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                            I                                                                                                                             I                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                            ýI11




                                                                                                                                                                  r
                                                                                                                                                                      i-.         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rJ
                                                                                                                                                                                                                                                iý                                                                                                                                                                                                 lY                                                                                                                                                           IýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %ý                                                                                                                                                                                                                                                                                        II                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -I                                                                                                                                              .
                                                                                                                                                                                                                                                     frigvn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ll.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                  f-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                     ý-


                                                                                                                                                                                                                                                                                                                                                                       ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          If.-J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Iý
                                                                                                                                                                                                                            il                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                         SI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i.ii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýIýýf
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý11_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                     .r                                                                                                                                                                                                                                                                          rf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýCý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýIrl/




                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -II                                                                                                                                                                                                                                                                                                  la                                                                                                                                                                                                                                                                                                                       ýIý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \I
                                                                                                                                                                                                                                                                                                                                                                                                                   fL-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /1                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                    % ýi                                                                                                                                                                                                                                                                                                                                                                                        -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i                                   ý                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                    ýlý
                                                                                                                                                                      \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýIý
                       .                                                                                                                         -

                                                                                                                                                                  L
                                                                                                                                                                                                                                                                                                        -I                                      7fi
                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                     ý1                tJ1                                                                            rI                                                                                                                                                                                                                      ýI.                                                                                               ter                                                                                                                                                                                       -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         9                       I            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                      Case 1:21-cv-00756-LJV Document 1-1 Filed 06/21/21 Page 3 of 5



        -
            Certification
    ý

-




                                         Name    -
                                                     Lindsay Hulley

                                          Date       March          23    2021-1

                 Applicants Tracking.   Number       033 175.0021               C




                        Copyright Office notes
                                                     that-correspond
                                                 _Regarding.title-information

                                                                              to
                                                                                                      Deposit contains
                                                                                   the individual photographs
                                                                                                                                   complete         list


                                                                                                                               included. in this-group.
                                                                                                                                                             of-titles




                                                     Regarding            groupregi             ration     A   groupof         unpublished    photogi aphs may be
                                                     registered_on                 one application with one             filing    feeonly-under               limited
                                                     circumstances.                 ALL     of the following        are
                                                                                                                               equired   1   All      photographs-a                 are

                                                     unpublished                AND-b           were createdýbythe             same author         AND            c   are   owned by
                                                     the   same copyright claimant                    AND 2. The               group   contains       750 photographs                   or
                                                     less    AND         3.     A   sequentially     numbered           list   of photographs              containing       the    title.


                                                     and     file   name           for   each   photograpl3%included             inthegroup.iustUe                    uploaded

                                                     along with other required                     application      materials.         The   list    must be submitted-in
                                                     an approved                document         format such       as   iXLS or..PDF.        The           file   nanefor         the

                                                     numbered            list      must contain      the   title   of the group        and   the     Case Number-assigned
                                                     to    the application.




                                                                                                                                                                            Page 2 of 2
                                                   I
                                                                                                                                                                                                     J                                                                                                                                                                        I                                                                                                                                                                   I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                 ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .1                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý.
                                                                                                                                                                                                                                                                                                                             1-1 Filed 06/21/21 Page 4f of 5
                                                                                                                                                                                                                                                                                 _




                                                                                                                                                                                                                                                              1                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1i




                                                                                                                                                                                                                                                                                             Case 1:21-cv-00756-LJV Document
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _



                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               eel




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ill/L1.G11.i
                  1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I           .-ý                                                                                                                                        I

                                                                                                                                                                                                                                                                                                                        J




                                                                                                                                                                                                                                                                                                                                                                                                                                                            i.l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ice




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l1-1
                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l7r
                                                                                                                                                                                   \I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I .o ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I.


                                          f1                                                                                                                                                                                                                                                                                                                                                                         rat
                                                                                                                                                                                                                                                                   I                                                                                                                                   Y                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý                                                                                                                                                                                              Iý_r
                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IýI
                                                                                                                                                                                                                                                                                                                  -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         it I
                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -                                                                                                                                                                                                                                -


                                                                                                                                                                        11                                                                                                                                                                                                                                                                                                                                   l                            ii                                                                                                    -l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    iI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               lilI
                                                                                                                                                                                ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýI
        _                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            __I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .I
                                                                                                                                                                                                                                                                                                                                                                                                         f1
                             I                                                                                                                                                                                                                                     I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l-2T
                                                                                                                                                                                                                                                                                                                                                                 I..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     p.p.w.F--ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J
                                                                       _                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c..ý-
                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                   l-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1I                                                      1ýI                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -.i                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J_




                                                                                                                                                                                                                                                                                                                                                                                                  ry.ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -              _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .Ilý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                                                      1-                                                                                                                                                                                                                                                                                                                        I.                                                                                                                               Ir                                                                                                        I
                                                                                                                                                                                                                                                                                                                                             Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                frl.n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ir
                  -I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                     bl-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýII                                                                                                                                                                                                                                                                                                                                                                                                                                                                _I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                       i
                                                                                                                                                                                                                                                                                                 _                                                                                        _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                 //-ý                                                                                                                                                                                                                              .ý .f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                        IF                                                                t_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            It
                                                   7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                             1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ii.Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                     _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                           i-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1/_1-r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1ý                                                                                                                                                                                _1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _                                                                                                                                                                                                                                                                                                                                                                                                                                                             J                     i                                         1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3i_ý
                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                             r                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                                                                                                                     iII                                                                                                                                                                                                                                                                 is                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                        VII1_.
                                                                                                                                                                                                     _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý \I
                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                       -.I                                                                                                                                                                                                                                 1_
                                                                                                                                                                                                         V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 fI                                      ..                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                           II-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rt                                                                                     ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Jr                                                                                                                                                                                                                                           Iy1                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Imo-.-
                                                                                                                                                                                                                                                                                                                                                       %rV                                                                                                                            ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ro.li.
                                                   -I
                                                                                                                                                                                                                                                              IýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x11
                                                                                           1-1                                                                                                                                                                                       n.                             I                                                                                    1                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1 ýI                                                                                                                                                              Ir                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rf
        -                                                                                                                                                                                                                                                                                                                                                                                                                                         .Ir


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                         f i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           p%11
                                                   I                                       11                                                                                                                                 .tI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              aIýw-.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .w-1..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1lyI
                                                                                                                                                                                                                                                                                          %IIJI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                         1.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C.                                                                                                                                                                                                                        1                                                                                                    -7                                                                                                                                                                            I                                        Ir                                                                                                                                                                  I                                                       5r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  12.11t
                                                                                               r                                                                                                              f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       D                                                                                                                                              5.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Cl


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rn0 D                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                          ýSi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
        IJ-11ýI.




                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                      .                                                                                                                                                                                                                                           IýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1Iry
                             1                                                                                                            -t.                                                                                                            Q.        0
                                                                                                                                                                                                                                                                                                                                           Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      iIJ




                                                                                                                                                                                                                                                                                                                                                                         rýýO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rM                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IL1                                                                     I.1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I115i1-L.iIý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _.                                                                         V.t
                                                                                                                                                                                                                                                                                                                         L\ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AtC
                                                                                                                                                                                                                                                                                           i                                                                                                                                  nC                                                                                                                                                                                                                                                                                                                                                                                               A.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rs

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -

                                                                                                                                                                                                                                                                                                                                                                                                       Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n                                                              1.                                                                                                                                                                                                                                                                                                                                   O IVI                                                                                                                                                                                                 I.                                                                                                                                                                                     4ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               c                                                                                                                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /ý                                                                                    -                                                                                                                                         _

                                                                           /                                                                                                                                                                                                                                      rý                                                                                                                                                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                   _I_                                                                                                                                                                                                                       -
                                                                                                                            _1L                                                                                                                                          b..                                                                                                                                                                                                                                                                      Iw                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t-I
                             1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /_
                                                                                                                                                                                                                                                                                                                                                  -            ýL                                                                                                                                                            I                                                                                                                                                                  I                                                                                                                                                                                                                                                                                                                    I                                                                                                                              -I                                                                                                                                           1                                                                                                                                                I
                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                                                                 I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _

                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f.lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                                                                                    ý4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.dlII\rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                         D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J fI
                                                                       _
                                                                                                           l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýIrr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýi.w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _
                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I-I1
                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.




                                                                                                                                                                                                                                                                                                                                                                                                                               lýl\rt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %fýýr
                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-.                                                                                                                                                                                                                                                                                                                                                         -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                 1                                                                                                                                                        l.                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1.l
                                                                                                                                                                                                                                                                                                                    ul -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    li                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I-




                                                                                                                                                                                                                                                                                                                                                                                                                          M11-rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ir.ý
                                                                                                                                                                                                                                                                                                                                                                                                                                             11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1ýI-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . $


                                                                                                                                                                                                                                                                                                                                                               -tip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rL1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   101ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CD                                    Ian
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                     IQI                                                                                                                                                                                      In                                                                                                                                                                                                                                             a                   y                      c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                   i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Cw                                                                                                                                                  Fy
                                                                                                                                                                                                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                                                                                           %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tnh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C
                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IýI
                                                                                           HE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   h                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                101.1
                                                                           I_I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                                                                                                                         IL                                                                                                             -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1.O1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     w.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1____
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                    ýr-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýI.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýy-Ii1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý-I




                                                                                                                                                                                                                                                                                                                                                                                                             _fD.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           n.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                            61
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -r                                                                                                                                                                                                                                                                                                                         ýý
                                                                                                                                                                                                                                                                                                                                                           li
                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                     lt




                                                                                                                                                                                                                                                                                                                                                                                                                                                        .o-rýýY
                                                                                                                                                                                                                                                                                     1LýS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ter-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                               li--




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              \I                                                                                                                                                                                                                                                                                                                    f1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                     0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .4                                -                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                          -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý1J7
                                                                                                               O                                                                                                                                                                                                    .ýLf                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1ýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I-iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                  Ir                                                                                                                                                                                                                                                                                                                                                                                                      Ifs                                                                                                             .l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1_




                                                                                                                                                                                                                                                                                                                                                                                  I.I.-
                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                     t



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                               -
                                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                            j.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                           _I                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                        l                                                                        i                                                                                                              II                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f9.ý1
                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C                                                                              r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         fIl.1/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                           If
                                                                                                                                                                                                                                                                                                                                          r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -_                                                                                                                                                                                        p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Lr                                                                                                                                                                                                                ýr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                          r1                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                     f1                                                                                                                                                                                                                               f-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1..ýI
                                                                                                                                                         I                                                                                                                                                                                                                                        I1                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                                             9                                                                              O                                                                      n                                                                                                                                                                                                                r..



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -11

                                                                                                                                 _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýjl                                                        Jý-




                                                                                                                                                                                                                                                                                                                                                                                                                          _L..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Vý.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I_ý1
                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                              ýIl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                            I                                                                                                                                                          .tK                                                                n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý.i..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          11                   11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .1                                       IIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     il
                                                                                                                                                                                                                  rior




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .


                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                               O                                                                                                                                                                                                                             S
                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r.
                                                                                                                                                                                                                                                                   li                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1                                                                                                                                                                                                                                                                        I                                                                                           1I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IIMI
                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i/
                                                                                                                                                                                                                                                                                                                                                                                                                          11
                                                                                                                                                                                                                                                                                         -11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -ý
            I                                                                                                                                                                                                                                                                                                 ICI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                  C                                                               Iý                                                        ý                                 I                                                                                                                                                    I                 1                      ee




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /1-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                  .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                          -fý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           1_

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J
                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                     y._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I1
                                                                                                                                 ri
                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                             \i-_.-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                  I                                                                           I
                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                              I-Iji




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                  I.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IIrl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              iI
                                                                                               I
                                                                                                                        .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .JIýy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tI                                                         jI                                      S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               d                                    a                                                                                                                                                                                       dal                                                                                II

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K.
                                                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                                                                                                               l                                                                         ýI1                                                                                                                                                                                                _
                                                                                                                                                                                                                                                      1ýI_I.1
                                                                                                                                                                                                                                                                                                                  IJ--




                                                                                                                                                                                                                                                                                           tý1                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                            1-                                                                                                                                                                                                                                                                                                           \_f                                                                                               Jý
                                                                                                                                                                                                                                                                                                                                                                                                  C01419-f._-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 gyp-.
                                                                                                                                          _lilt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \l
                                                                                                                                                                                                                                                                                                                                                ..-4




                                                                                                                                                                                                                                                      a1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w                                                                                                 D
                                                                                                                                                  f                                                                                                                                                                                                              1 _ý i                                                                                                                                                                                                 W                                                    ý                                                                                                                                                                                                                                                                       .                                                                                                                                                                                                                                                                                                                                                                        -ý                                                                                                                                                                                                       q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Iý//ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   D1/
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7ýJ                             pý
                                                                                                                                                                                                                                                              --                                                                                                                                                                                                                                                                                                                                                                                    ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l1                                                                                                                                              ýjM                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ir-Y.
                                                                                                                                                                                                                                                                                                                                                                                                                                       D.
                                                                                                                                                                                                                                                                                                                                                                                                                                              1                                                                                                                                                                                                                                                      ý-ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1-                                                                                                                                                                                                 Oi                                                  I                                                                                1
                                                                                                                                                                         ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -/

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I dCD                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ý1Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ii-1fýD-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PýIýiýL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                         Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                               I                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J                                                 VI                      I                        i-I
                                                                                                                                                                                                                                                                                                                  -ý-_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                  1.                                                                                                                                                                                                                                                                       Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            iJ                                 1/




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -_I-
    \.                                                                                                                                                                                                   _                                                                                                               ýN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .I
                                                                                                                    I                                                                1 ý.t                                                                                                                                                                                                                                                                                                           5I                                               it

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Il                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _-                                                                                                                                                                                                                                                                          týI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11                                                                                                         -


                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                 1I-I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ir.                                                                                                                                                                                                                I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Iý                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %ý
                                                                                                                                                                    ýllý._I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l.n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýI
                                                                                                                                                                                        C                                                                         iI                                                                                                                                                                                            i                                                                                                                                                           r                                                                                                                                             ZL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I._I
                                                                                                                                                                                                                                                                                                                                                                                  .l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I/ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                          C..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I---
   _v.L




                                                                                                                                                                                                                                                                                                                                                                                                                                            \fýI



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iI-I
                                                                                                                                                                                   -
                                                                                                                                                        1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IýýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                        S_

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                           I
                                                                                                                                                  -1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý1                                                                                -n
                                                                                                                                                                                                                                                                                                              110                                              Jý                                                                                                                                                                                                                                                                                                                         I_.                                                                                                                                                                                                                                                                                III
                                                                                                                                                                                                                                                     I.                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /-
                                                                                                                                                                                                                                                                                                                                                                                                                 l_l                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                               -11                                                                                                                                                                                                                                                                                                                                                  .                                                                                                1                                                                                                                                                                                                                                                                                                                1-I
                                                                                                                                                                                                                                  J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                  itIý-




                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II        I-I                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rýIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                              or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .1.ý\
                                                                                                                                                                                                                                                                                                                                                                                                             lG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J1
                                                                                                                                                                                                             %frý-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1                                 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -Li-
                                                                                                                                                                                                                                                                                                                                                                                                  iY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          tý                                                                                                                                                                                                 7                                    1
                                                                         I
                                                                                                                                                                                                                                                                                                                                                       ýrI
                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                   ý1                                                        r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C                                                                                                                                                      c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l ii ý.                                                                          ýt                                    ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                           _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                                                                r..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                              -1111111




                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i_                                                                                                                                                                              I                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 d
                                                                                                                                                                                                                                                                                                     _-G1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IlIL.I
                                                                   .                                                                                                                                                                                                                          /                                                                                                                                                             .l                                                                                                                                                                                                                                                                  1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1ýI1ýI
                                                                                                                                                                                   -J-                                                                                                                                                                                                1.                                                                                                                                                                                                                                               ý.
                                                                                                                                          .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          11                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \hýI
                                                                                                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p.I-
                                                                                                                                                                                                                                                                                         1yi                                                                                                                         ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IJ-                                                                                                                                                                                                                       .1                                          IlI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -.Iý1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                       Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                     J
                                                                                                                                                                                                 _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                      .1a
                                                                         I                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        li
                                                                                                                                                                                                                                                                                                                                                                     -1..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                        r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ._ý.
                                                                                                                             _u.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -ll

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tI-\I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                                  l
   l..l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         YJ
                                                                                                                                          1
                                                                                                                                                                                                                                                        4...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 %tI                                                                                                                                                                                                                                                                                                                                                                                                                                        Lam
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              111.i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              li
                                                                                                                                                                                                                                                                                                                                                                                                       1Y.-




                                                                                                                                                                                                                                                                                                                    l                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ii

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I_ 1Yt                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I.LI

                                                                                                                                                                                                              C-I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lf-
                                                                                                                                                                                             J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                              -
                                                                                                   1\                                                                                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I_.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .I
                                                                                                                                          %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IJ
                                                                                                                                                                                                                                                                                                                                                                                                                              ýýIl



                                                                                                               Jv.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a-..il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I.J.J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -ýL.-
                  If                                                                                                                                                                                                                                               1ý
                                                                           /1                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       sic%
                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ul                                                                                                                                                                                                                                                                                                                                                                                                           l.i                                                                                                                                                                                                                                             -1
                                     Iýý.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                         f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \1ý1..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _ll.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f
                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Iiýi
                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                               tr                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11f

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -fI
                                                                                                                                                                                                                                                     ý-SL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               11.1L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                       ý1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                             ýiý 19
                                                                       ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i.I

                                                                                                                                                                                                                                                                                                                                                                                                                                                  L 1                                                                                                                                                                                                                                                                                                                                           ý. II
                                                                                                                                                                                                                                                                                                                                                                            -fl-_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -4.
                                                                                                                                                                                                         1-I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \r
                                                                                                                                                                                                                                                                                                                                      I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý__Aý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                           IP                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ri                              Ir
                                                                                                                                                                                            l                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l6
                                                                                                                                 il                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              If                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -J
                                                                                                                                                                                                                                                     i                                                                                                                                                                                                                                                                                    1l-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ia
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PýIt
    -
                                                                                                                                                                    I-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1Ilii-
                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    11
                                 1                                                                                                                                                          I                                                                                                                 iin                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                      1                                                                                                        C
                                                                                                                                                                               -ýr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ivilil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I..
                                                                                                                                                                                                                                                                                                                          S
                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y.J
                                                                                                                                                                                                                            Vii                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _I
                                                                                                                                                                                                                                                                   AI                                                                                                                                 ý6                       lc                                                                                                                                                                                                                                                                                                                                                                                              I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i                                                                                                                                                                                                                                                                                                                                                          % ýI
                                                                                                                                                                                                                                                                                                                                                                                                  __

                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                        IL-l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1 ir                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                        _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                   _r.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .fc
                                                                                                                                                                                                              1J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     III
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýL                                                                 ..                                                                                      i_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i-lýiýl
                             11                                                                                                                                                             1_                                                                                                                                                                                                                                                                                                                              I-
                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f-_.dl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýtl

                                                                                                                                                  Y                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýý_
                                                                                                                                                                                                                                                                                                                                                                                                         011                                                                                                                                                                                                                                                                                                    ýI.
                                                                                                                                                                                                                                                                                                                                                                                                       ýI-ý1




                                                                                                                                                                                                     _
                                                                                                                                                                    Iý                                                                                                                     Imo-Qi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                  ter-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I-iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _                                                                                                                                                                                                                                                           -

                                                                               c
                                                                                                                                                                                                                            1ýýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
    -
                                                                                                                                                                                                                                                                                                                                                       ýIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý1ýý
                                                                                                                                                                        icýZ-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IJIý_Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          if-i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IrI.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .y-                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 III
                                                                                                                                                                                                                                                                                              Iý/                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .i
                           1i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1-.I
                                                        ýý l-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   fý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -.-.I.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ._r.t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .1-ý
                                                                                                                                                                                                                                                              i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rill




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1/CIr
                                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                 -

                                                                                                                                                                                                                                                                                                     C1L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  --\Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                       .                                                            I.          ýI                                                                                                                                 I                            .                                                                                                 C                                                                                                            I                       _

                                                                                                                                                                                                                                                      V
                                                                                                                                                                                                                                                                                                                                          /I 1                                                                            I_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                            ýy_                                                                                      1Ir                                                                                                                     \.                                   _l                                                                                                                                                                                                                                                0ý%                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f.I                                   IýY
                                                                                                                                                                                                                                                                                                                              jPn                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                      /                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                         \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -1.
                                                                                                                                                                                       /ý
                                                                                                                                                                                                               lJ
                                                                                                                                                                                                                                                                                              n                                                                                           lam                                                In                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TII

        I-1                      .I                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 1I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.1                                                                      1I
                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                              _                                                                                                                                                                                                                                                     _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -L.                                                                                                                            Inl
                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ff


                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                                                                                                                                  p                                             IC                                                                                                                                                                                                              Y 1ý                                                                                                                                                                                     1                                                                                                                                                                                         I
                                                                                                                                                                        n11-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1-..I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Iis
                                                                                                                                                                                                                                                                                                                                                                                                                                                 rf/1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                                                                     l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1                             /i_
                                                                                                                                                                        ý-11




                                 II                                                                                                                                                                                     _

                                                                                                                                                                                                                                                                                           f_                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                         11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1-                    I                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i1                                                                                                                       l                                                it                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i-I                                                                                                                    1i_

                                                                                                                                                                                                         i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I.
                                                                       ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IýYý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                            .I-fh_I




                                                                                                                                                                                                                                                                                                                     .-t                                                                                                                                                                                                                                                                                                   9\.                                                                                                                                                                                                                                                                                                                                                                                                          ýý                                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .r                                                                                                                                                                                                                                                                                                                                                                                                              11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                             1                                     l
                                                                                                                                                                                                                                                                                                                                                                                                  J-
                                          .I
                                                                                           l                                                                                                                                  j-                                                                                                                                                                   _J                                                                                                                        f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1i_l.log
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý...L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                               n.gý-.ýl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý
                                                                                                                                                                                                                                                                                                              i_.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý\1
                                                                                                                                                                                                                                                                                                                                                                                  I3II




                                                                                                                                                  1
                            IýIý1.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -mi                                                                                                                                                                                                                                                                                                                                                                                                                                                     _
                                                                                                                                                                                                                                                                                                                          \ý--




                                                                                                                                                                                                                                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I._I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                      Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Imo                            -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýILIý
                                                                                                                                                                                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ilrl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IT
   L-_f




                                                                                                                             i-Ii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -1Y_li1ýIr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ip




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I.w_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G                                                   II                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                         1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                               91                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Or                                                                                                                                                                                                                                  ý-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -\In
                                                                                           pl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I-                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1J

                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                                                                                          .ý
                                                                                                                                                                                                                                                                                                                                                                                                                                              X11I_1rll




                                                                                                                                                                                                                                                                                                                                          Iý/                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1ll
                                                                                                                                                                                                                                                      p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             fl
                                                                       11ý

                                      .1                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                   J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _.ý                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c                                                                                                                                       L
IJIý-Ir

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                      1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                 1                                                                                                                                                                                                                                                                      _                                                                                                                                                                                                                                                                                                                                                                                                        ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1 ilý I                                                                                                                                                                                    I                                                                                     I                                           I
                                                                                                                             -                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                   e.                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -


                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                       f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                   P .                                                                                                                                   - I_                                                                                                                                     671
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                             I-_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                            ýti-%-iý-ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IiAI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i./
                  Il
                                                                                                                                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                                                                                              I                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IIII
                                                                                                                                                                                                                                                                                                                                                                                                         irllr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I1
                                                               _iII.




                                                                       _

                                                                                           -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                           _n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1.
                                                                           1 -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý1                                                                                                                                                         i                                                                                                                                                                                                                                I                                                                                                                                                                    111

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                         ý                                     -i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .Iýi
    _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                                                                                                            ýý                                                                    P\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                        l-I                                                                                                                                          I.                                                                                                                                                                                                                                                 -
                                                                                                                                                   -
                                                                                                                                                                                                                                                    I1                                   Ir                                                Iý                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1I                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                     ffJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýI                                                                                                                                                                                                                                                                                                                                                  II                                               \I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1I-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                      _l                                                                                                                                                                                                                         ni
                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1.11




                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l0.                                                                                                                                                                  -                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                        iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ly
                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -iJ-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1.1
                             -11
                                                                                                                                              07                                                                                                      ý                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                           1                                                                                                                                                                                  _f

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I.I                                                                                                                                                                      _L l
            __                                                                                     I
                                                                                                                                                                                            I
                                                                                                                                                                                                                                                              .ýi

                                                                                                                                                                                                                                                                                                                                                                                  C
                                                                                                                                                                                                                                                                                                                                                                                                         Imo                       /ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                                                                                                                                               I                                                                        -I                                                                                                                                J                                                                                       11                                                                 -       Iý                                                                                                                                                          It
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ril
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     dI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r            If-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I-
                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                         ý-\
                                                                                                                                                         rl
                                                                                                                                                                                                             ii                                                                                                   it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                       -I
                                                                                                                                                                                             ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _ -I
                                                                                                                             -                                                                                                                                                                                                                                 ý.I

                                                                                                                                                                         1L                                                   lil                                                                                                                                                                                                                 17                                                         Ir                                                                                                                                                                                                                                                                                                                                                                                      11                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /                                                                                                                                                                                                                                                                                        i.                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                        __IC




                                                                                                                                                                                                                                                                                                                                  Ia
                                                                                                                                                                                                                                                                                                                                                                                                                          I V
                                                                                                           -                                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i.v
                                                                                                                                                                                                                                                                                         I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.                                01S                                                          ýý
                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I I                             I
                                                                                                                                                                                                         _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u
                                                                                                                                                                                                                                                                                                                                                                                  f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7--                          -
                                                                                                                                                                                                                                                                                                                                                                                                         1
                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _


                                                                                                                                                                                                                                                    /r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -I                                                            ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ir
                                                                                                                                                                    Inch




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I.I
                                                  -.1-ýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýI                                                                                                                                                                                                                                                                                                                                                                     -1                                                                                                              -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ll\121
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              11

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý
                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                1I                                                                                                                                a.T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lrl-111




                                                                                                                                                                                                                                                                                                              Vin
                                                                                                                                                                                                                  ialiJ_-.l




                                                                                                                                                                                                                                                                                                                                                                 ý                                                                                                                                            ý                                                                                                                  C
                                                                                                                                                                                                                                                                                                                                                                                                                                //.ý




                                                                                               _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -I
                                                                                                                                                                                            111
                                                                                                                    -li


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                               _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                      lc
                                                                                                                                                                                                         iý
                                                                                                                                                                                                                                                                                         fri77




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IýLf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           111
                  I
                                                                   i/                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                                       1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.
                                                                                                                                                                        ley..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ir                                                                                                                                                                                I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f1-..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Iýý1I
                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                                iI
                                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           li
                                                                                                                                                                                                                                                                                                                                                                                                                                       ICO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýi                                                                                                                                I.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                 li
                                                                                                                                                                                                                                                                                                                                                                                                       r.                                                                                                                                                  Jri                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                        ýI                                                                                                                                                                                                                                             ýi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r.1i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                  i-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1-
                                                                                                                                                                                                                                                                                                              ý-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          C1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                          1ý1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .1
    -                                                                                                                                                                                                                             -                                                                                                                                                                          I..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %I
                                                                                                                                                                                                                                                     111.




                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                               f                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -vl
                                                                                                                                                                                       I.                                                                                                                                                                                                                                                         r.                                                                                                                                                                                                                                                                                                                           ýiI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Jý--11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                           -I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                   l1                                                                                                                                                                                             iý                                                                                                                                                                                                                                                         1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vl                                        It                                                                                                                                              .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1ýYYYi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .I-v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                  -                                           -


                                                                                                                                                                                                                                                                                                                                                                                                                          11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1-li                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                               Intl.




                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -.-.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ti II                                                                                I-                                                                                                             I_                                                                                                       .i                                                                                                                                            I                                                                                                    tý                                   Iý                                                                                                           J.                                                                             lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Qý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                                                                                                                                                                  lit
                                                                   Ir                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                            I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n.                                                                                                                                                                                                                                                                               I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.
                                                                                                                                                                                                                                                                                                              -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .I                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s.
                                                                                                                .Vi                                                                                                                                                                                                                                                                                    1\                 1j                                    I-                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                   -Il                                                 -_y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                     I                                                                    _I                                                                                  f                                                                                                         l

                                                                                                                                                                                                                                                -i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \IIL.
        -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i.
                                                                                                                                                                                                                                  Iý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                    -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -


                                                                                                                        1                                                                                                                                                                                                                                                                                                                                                                                                                 ý17                           I
                                                                                                                                                                        -11v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r.C ýr-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ly                                                                                                                                                         I-I                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1ý
                                                                                                                                                                                                                                                                                                                     IýýIýi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                     litýPýr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                     ýýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                  rPl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                             I                       li                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                         -Ilr




                           Ili                                                                                                                                                                                                                                                           II                                                                                                              JI                                                                                                                                   %I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           iil
                                                                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i-                                                                                                                                                                                                                                                                                                                                                                                                                               l
            _t                                                                                                                                                                                                                                                                                                                                    D                                                                                                l_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Gam.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1/ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                                                  --                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.ICJr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -1

        I
                                                                                                                                                       tl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 \J--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                   f.I
                                                                                                                                          I                                                                       III
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l-1                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                                                     _1                                                                                                                                                                                                                                                                                                       r_                                                                                   -.                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý.t-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            1Y
                                                                                                                                                                                   -
                                              iI                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý
                                                                                                                                                                                                                                  -.I
                                                                                                                                                                                                                                                    P11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                              ---                                                                                                                                    III
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -1ý%Iý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                       --                                                                                                                                                                                                                                                  ý15                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                           ýI                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                                                                                         1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -11

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                 _I                                                                                                       I                                        -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -ý                                               Iý1
                                                                                   i.I_J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýý-i
                                                                                                                                                                                                                                       ýJwlýil%I-ýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Iý                               .l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-fl




                                                                                                                                                                                                         ýl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýI                                                                                                                                                                                                                                    It
                                                                                                                                                                                                                                            __l_.1




                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1%
                                                                                                                        It                                                                                                                                                                                                                                       I.
                                                                                                                                                                                                                                                                                                                                                                                                         I                                                                              I                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                  i                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýI                                                                                                                                    IV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                el
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _I




                                                               I                                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IIILYI-f
                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1-%I
                                                                                                                                                                                                                                                                                                                                                                                                                           --Lfl7_v.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 nl
                                                                                                                                                                                                                                                                                                                                      ff                                                                                                                                                                                                                                                                                                                                                                                                             ýI                                                                                    I                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                   ýý                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                             rterý-tom.




            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w
                                                                                                                                                       _SIGýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                li
                /-ýIfýi1




                                                                                                                                                                                                                                                                                                                  -ýi                                                                                                                             f11                                                        rJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IF                                                                                                                                                                                                                                                                                                                                                                              1II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                                        r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .1..I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýr..
                                                                                                                                                                                                         -ii                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                            I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -                                                                                                                                                  -                                                                                                                                                                                             -
        -                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II_                                                                           I_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Inl.c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I.
                                          I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýfI.




                                                                                                                                                                                                                                                                                                                                                                                                                                                        r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JIIl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                                                                           Iý                            L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          L                                                       j.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I-I.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . I/1
                                                                                                                -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I-I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1rl
                                                                                                                                                                                                             ýIri




                                                                                                                                                                                                                     jc                                                                                                                                                           TS                                                                                                                                                                                                                        p                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                                          -ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               //

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýI
                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -i- 1                                                                                                                                                                                                                                                                                                                             ýi                                                                                                                                                                                                                                                                                                              L

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                     _   101                                      ýýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  flY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L-r                                                                                                                                                                                                                                                                                                                                                                                                                               -II
                                                                   ýJ                                                                                                                                                                                             -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                             I                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                    --
                                                                                                                                                                                                                                                     jjlýLý
                                                                                                                                                                                                                                                                                                                                                                     ull1




                                                                                                                                                                              ýl
                                                                                                                                                                                                                                                                                          -11I-ýýi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                       1.11-Jll-




                                                                                                                                                                                   -                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _1.                                                                                                                                                                                                                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                            r.
                                                                                                   -1f                                                                                                                                                                                                                                                                                                                                            fi                                                                                                                                                        G                                                                                                                                                                                                     I\I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .I
                                                                                                                                                                                                                                                                    -I                                                                                                                                                                                                                                                                                                                                                                                                                              CJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II                                                                                            -.i         lyl                                                                                                                                                 .ýý


                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i-
            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Iý1
                                                                                                                                                                                                                                      nI/.I




                                     _ \II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                  ýJ.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i                                     o1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1


                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýI                                                                                                                                                                                                                                                                                                                                          1-I
                                                                                                                                                                                                                                                                                                                                                                                   ýI.If.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                 -

                                                                                                                                                                                   If                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                             Iý.
                           I-                                      fý                                                                                                                                                                                                                                                                                                I                                                                                                                                                                                                                                                                                                                                                                                                         I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -1                                                                                                 v-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1ilC1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _
                                                                                                                                                       ___                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                                                                                                        _                                                                                       -
                                                                                                                                                                                                                              -J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                1.                                                                                                                                                                                                                                  -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ýI                                                                                                                                                                                                                                                                                                                      -i                                                                                                                                                                                                                                                       IJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           II                                                                                                                      I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l ýi                                                                                                                            ..
                                                                                                                                                                    I\I-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýIý
                                                                                           ýli                                   1.                                                                                                                                                                                                                                                                                                                                                                                                                                     .I%                                                                                                                                                                                                                                                                                                                                                                                              ý-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -1.fii.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i1l                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         tsiii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -rl
                                                                                                                                                                               ý                                                                                                                                                                                     .                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý
                                                                                                                JI                                                                                                                                                                                                                                                                                                                                                                                                      II                                                                                                                                                                                                                                                                                                     -I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I.Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                   \ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1-


                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                                                                                     i                                                                                                          i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1jI1.1
                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \I-i




                                 ýI                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    llýI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ItýI1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                       I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                              .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ItI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I/I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _1
                                                                                                                                                                                                                                                              3v-
                                                                                                                                                                                                                                                                                                                                                                                                                                              ..7.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                       li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                            ý/.ý




                           11ý
                                                                                                                                                                                                                                                                                                                          -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                              .                                                                                                                                                                            I                               I                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                   X11                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iý
                                                                                                                                                                                                                                                                                               Inl/rll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                                                             lr                                                                                                                                                                                                                                                                                                      11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /-111-




                                          I
                                                                                                                                 _                                                                                                                                                                                                                               IJ                                      li                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýi
                                                                                                                                                                                                                                                                                                                    ý..Iý%




        I-I                                                                                                         .f                                                             \f-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                          I                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                         J

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1_I-
                                                                                                                                                                                                                                                    %1110




                                                                                                                                                                    I\

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         If                                                                                                                                                                                        I                                                                                                                                                                                                                                                .                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                          t                                                                                                                               tl-                                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                            i._.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-.i




                                                                                                                                              III                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Cir

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                 i I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                           ý..fj-lý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -1                                                                                                                                                                                                                                                          -                                                                         -                                                                -
                                                                                               -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 it
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                   l-I-ý




                                                                                                                                                                    l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                              ill                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .ti                                                                   .l_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     \f-ýIfrI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                   Iý



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -ý7\I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _                                                         _                                                                                                                                                                                                                                                                                                                                                                                                   1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            C_9.




                                                                           I_                                                                                                                                                                                                                                                                f.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              \I.
                                                                                                                                                                                                                                                                             cam                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I-                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IIV                                                                                                                                                                                        I                                                           -ýI                                                                                                                                            I I. iU                                                                                                                                                                                                                                      _7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                                                                   O
                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                11f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1I                                                          pi
                                                                                                                                                                                                                                                                                                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                             p                                                                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                  I                                                                                                                                                                                                                                                            Ir
                                                                                                                             Inýiý




                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1.11
                             -



                                 f                                                                                                                     ..                                                                     _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _f1jIn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý.J-r11_
                                                                                                                                                                                                                                                                                                                                                                 f                                    LQQ                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Irifýi
                                                                               r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                              1- -L
        I
                                                                                                                                                                                                                                                                                              I.S.I




                                                                                                                                                                                                                                                                                                     .I.rny-




                                                                                                                                                                                                                                                                                                                  1C                                                                                                                                                               it-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -




                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                 I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý                                                                                                                                                                       I                             Ti
                                                                                                                                                                                                                                                          f
            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                           lJ                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              \f101




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           lylD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 II-y-l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .G11ý\I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýý----II




                                                                                                                                                                                                                                                                                                                                                                                                                                              ff
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1.1I_Iý\/yI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             %ýS                                                                                                                                                                                                                   r1                               _10
                                                                                                                                                                    it                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                   G                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                    Ir1                                                                                                                                                                                                                                                                                                                                                                                     1l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -1                                                              -y.                                                                                                                                                                                                                                                                              fn                                                                                                                                                           J1ý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ir                                                                I
                                                   f
                                                                                                                                                                                                                                      rl-i-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                       Ali
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _111__.




                                                                                                                                                                                                                                                          .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                   r
                                                                                                                                                                                                                                                                                                                              itIi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýiI-1
                                                                                                                                                                                                         ii                                                                                                                                                                                                                                        ý1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                              l                                                                                                                                     i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                       Il _-l                                                                                                                                                                                                                                                                                                                                                                                                                         I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                                                  l
                                                                   ýIý                                                                                                                                                                                                                                                                                         .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I.                                                                                                                                                                                                       ý-ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý1--1




                                                                                                                                                                                                                                                                                         JI
                                                                                                                                                                                                                                                                                                                                                                                                                                             ýi121.J




                                                                                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý_s1il
                                                                                                   I.d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                            I-                                                 I                                                                                                             I_                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                 l--/




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1r
                                                                                                                                                                                                                                                                                          II.1ý1411




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                       -                              ý_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iiir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t_111IC1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _Ir-_I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                                           It
                      I                       i.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _I_                                                                                                                                                                                                                                                                                       _

                                 1
                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                   _I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        III
                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý.ij.ý.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                       --j                                                                                                                                                                       1-                                                                                                                                                                                                                                                                                                                                  .1                                                                                                                                                                                                                                                  -
                                                                                                                                          _                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -I                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.                                                                                                                                                                                                                                                                                                                                                                                             -ý                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                    r_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ill                                           .II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýt.l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1w I
                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý I- ý i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -         I
                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.fI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                    111                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                                                                                                                                                                                11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .Iý
                                                                                           ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J1l
                                                                                                                                                                                                                                                                                                                                                               J1ý.




                                                                                                                                                                                                                                                                                                                                                                                          ai
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýLIýiI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        --ý                                                                       1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           %                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t/%I
                                                                                                                                                                                                                                  1_11l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ar
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .-                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -1--.
                                                                                                                                                                                                                                                                                                                                      -                                               -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l.yý
                                                                                                                                                                                   ----




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -


                                                                                                                                                                                                                                                                                         ý
                                                                                                                                                                                                                                                    i                                    i ý
                                                                                                                fýIý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý-
                                                                                                                                                                                                                                                                                                                                                                                                                          iJ.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                        -- Iv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                iII
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I-11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I.


                                                                                                                                                                                                                                                                                                                                                                                                                                                   fý                                                                       -                          I                                                                                                                 .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _r                                                                                11                                      -I-                                                                                                                                                                                                                                                                       Ill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                11lýl/f
                                                                                                                                                                                                                                                                        -1-.




                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                lI.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iýqflriýý



                                                                                                                                                                                                                                                                                                                                                                                                      IJI
                                                       i1-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                               I                                                                      I/                                      ýl.
                                                                                                                                                                                                             ýi                   -


                                                                                                                                                                                                                                                                                                                                                                                                                                             \f                                                                             1                                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ILK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I.iJI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ir                1.I

                                                       1                                                                                                                                                                                                                                                                                                                          ii
                                                                                                                                                                                                                                                                                           f                                                                                                                                                                                                                                                                                                                                           /Ii                                                                                                                                                                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Yi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                           _I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           II-ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                                                                        0
                 .ti1




                                                                                                                                                                                   -
                                                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      IýI1JiO1-I.
                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                      11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                        Ir                                                                                                                                      cr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ýIAICII
                                                                                                                                                                                                                                                                                         Il_.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                         f                                                                                                                                                                                                                                                                                                                                                                                                                                             -I
                                                                                                                                                                                                                                                                                                                                                               dl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                      1-


                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -./_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .V/IV




        i
                  _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                    _                                                                                                          -                                                                                                                                                                                                     -                                                                                                      -                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I-\Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                              JI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .W-
                                                                                                                                                                                                                                                    fý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.-                                                                            I
                                                                                                                                                                                                              ./llý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         raiIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                it/i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1irýl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I\I

                                                                                                                                                                                                                                                                                                                                                                                                                                            Cný 0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                      fro

                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -.1ý
                                                                                                                                                                                                                                                                   1J_IW.ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I-                                                                                                     i                                                                                                                                                                                                                                          1                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                           w1LýVii




                                                                                                   _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I\Inl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IV
                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1I

                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .am-




            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               17
                                                                                                                                                                                                                                                                                                                                                                                                         _v3_




                                                                                                                                                                               /_
                             Iý\I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  II

                                                                                                                                                                                                                                                         l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   it                                  ICI
                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                   -                                 -
                                                                                                                                                                                                                              1ý.
                                                                                                                             -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                               Yrlý




                                                                                                                                                                                                                                                                                                 i.Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i_
                                                                           Ii..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                    1.                                                                                                                                l                                                                                                                                                                                                                                                                                                                                                                                -1J
                                                                                                                                                                                                                                                                                                                                                               gill




                                                                                                                                                                                                             i\
                                                                                                                                                                                                                                                      l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              z                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                               ý                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ia1.-




                                                                                               I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -i                                                                                                                                                                                                                                                                                                              ý-                                                                                                  ti                                                                                                                                                                                                                              1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                li
                                                                                                                                                                 Ir-ll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             llý
                                                                                                                                                                                                                              III
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S\I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Iý
                                              -1
                                                                                                               iR                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _.-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1-1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v/                                                                             ti                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1.                                               1r                                                                                                                                                                                                                         1f
                                                                                                                                                                                                         7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                        -                                     _                                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                                                         Ir-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                fl..




                                                                                                                i
                                                       Ir                                                                                                                                                                                                                                                                                                                                                                              Iý
                                                                                                                                                                                                                                                    _l
                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                 _                                                                                                                                                                                                                                                                                                         .I.
                                                                                                                                                                                                                                                                                                                                                                                      1.
                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -

                                                                                                                                                   ýII                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Iý                                                                                                                                    fr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             QD.-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .I-i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tNr-I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -Irli1
                                                                                                                                                                                                                                                                                                                                                                rJiýQ




                                                                                                                                                                                             Ir
                                                                   I..
                                                                                                                                     .                                                                                                                                                                                                            q                                                                                                                                                                                                                                                                                                                                                             G                                                                                                                                                                                                                                                                                            1.                                                                                                                                                                                                                                                                                                                               I                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                           /-_C.7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  fIýrlI




                                                                                                                                                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                  ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .p.f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -                                                                                                       _                                                                                                                            -.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ._                                                        l11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                fýI1.




                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                                                                                                                                                                                       -11                                -
                                                                                                   -.1.




                           ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J                                                              1%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                   C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r.l.
                                                                                                                                                                                                             1_fl.ll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r6 I
                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                       _                                                                           IC                                                                                                                                                                                                                                                                                                                                  iGý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l-J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 llil




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                Jý                                                                                                                                                                                                                                                                                    .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \j
                                                                                                                                                                                            IJI..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           11_-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1..
                                                                   I.                                                                                   -I                                                                                                                                                                                                                                                                                                                                                                                                                                                          Qaý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                                                                                                                                                                                                             i
                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _1
                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                                                                                       ýI
                                                                                                                                                                                                                                                                                                                                          ir.l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1Yý
                                                                                                                                                                                                                                                                                                                                                                                                                                             611-.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ih
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .1 U_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1 1ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a.-Q7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ItI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          tJýIý1I




            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .fý-i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                                                                       If
                                                                                                                                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I..I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         If.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .1.1




                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                     -i                                                           1C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      wý                                                                                                1
                                                                                                                                                  NiIýi ýli1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i                                                                                                                              I
                                                                                                                                                                                                                                                                                            IL.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý-.                                                                           _                                                                                                                                                                                         _                                                                                                                                                                                                                                                                                                                                                                                                                                     -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \Y
                                                                                                                                                                         r.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            if                                                                                                             11J
                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                l                                                                                                                                                                                                                                                                                                           .I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n                                                        ý           o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             It..-a-.
                                                                                                                                                                                                                                                                                                                                                                                                                                       Il
                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r.ry-1ý.I




                                                       I1
                                                                                                                JI                                                  -I
                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      o.                                                                                                                                                                                                                                                                                               Il1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ii.
                                                                                                                                                                                          If                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                li
                            I                                                                                       -                                                                                                                      .rl                                                                                               cr
                                                                                                                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t                                                                                             Vi
                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PD                                                                                                                                                                                                                                                                                                                          _I-
                                                                                                                                                                                                                                                                                              1                                                                                                                                                                                                                                                                                                                                                                                                      _ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1                                                                                                                                                                                                                                                      --t                                                               iC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _LIiý




                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IJI1I




                                                                                                                                                                                                                                                                                                                                                               It                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 V-fD


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ý-_.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \t
                                                                                                                                                                                                                                      6
                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý.ýf


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i_ilVlt-.V




                                                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                               ý
                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _.ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýi-ýI.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý-                                                                                              -ll                                                                                             I                                                                                                                                                                                                                                                                                                 _I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I.
                                                                                                                                                                                                                                                                                                                  1.-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            III
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II               TII
                           fI                                                                                                                                                                                                                        i                                                                                                                                                1I I                                                                           0                                                                                                                                                                                         l_l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C                                               -Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t                                                                                                                                                                                                                                                                                                                                                           J1                                                                                                                                            --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýpýýý-




                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý...1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1-.i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f i-
                                                                                                                                                                                                                                                                                                                                                                                              _11--




                                                                                                                _I-                                                                                                                                                                                                                                                                                                                                                                                      -%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     fI%I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ii-_I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..ya
                                                                                                                                                                                                                                                                                         Iýhý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   iS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýI1l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                       -                                   J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýfl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yma-yr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýI4
                                                                                                                                                                                                                  r                       ..I

                                                                                                                                                                                                                                                                                                                                                                                                                              it                                                                                                                                                                                                                                           S                                                                                                                                                                                                                                                                                                                                                                1.                                                                                                                                                                                                                                                                                                                                                         ýf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -1ýi-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                              1-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     D-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .il                                                                                                                                         I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Iý                                                                                                     iJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .-I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \I
                                                                                                                                                                                                                                                                                                                                                                                                       11ý_




                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                -ýI
                                                                                                                                                                                                                              ýý
                                                                   fI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -1-1
                                                                                                                                                                                            1-1-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                        1                                                                                         1ý-
                                                                                                                                                                                                                                                                                                                                      1P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \I                                                                                                                                                                                                                                                                                        _
                                                                                                                                                                                                             I                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                       I                           f          I                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Y                                        I         -l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I_I .ý                                                                                   Op                                                                                                                                                                                                                                                                                       I                                                                                                                                                ýI                                                                I ýI                                                                                                                                                                                                                                   yi                          11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iv
                                                                                                                                                                        ýf..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                                                                                II1ý%lli-lr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             111

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý.
                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ISI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        _CI-




                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                           Iý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            II.ý




                                                                                                                dý                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýi
                                                                                                                                          1                                                                                                          f                                                                                                                            ft                                                                                                                                                                                                                                       II-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I_




                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                                                                                                            S                                                                                                                                                                                                                                                                                                                     11

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -I                                                                                                                                                                                     le-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -1
                                                                                                                                                                                                                              nI                                                                                  Iý                                                                                   I-                                                                                                               r.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                  .tý1-i1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                            ICI-I




                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                            ICIý%IýO11-i1II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    fil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I -C                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _                                                                                                                                    1II
                                                                                                                                                                                                             -ýl


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                         -                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -                                                                                                                                                       1-1
                                              I\I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1-I
                                                                                                                                          1.                                                                      l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                    1                                                               JI
                                                                                                                    L-1ý1




                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -roil




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .I.
                                                                                                                                                                                                                                                                        -ýIý-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I-_I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1_1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-1-a




                                                                                                                                                                                                                                  li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                 I                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J-
                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Iý_I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -

                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         1                                                                                                                                                                                                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _                                                                                                                                                       -I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                        I.                                                                                                                                                        f..

                                                                                                                                                                                                                                                                                                                                                                                                                                             ýoI                                                                                                                                                                                                             -                                                                                            -                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \lr                                       Iý                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýci
                                                                                                                                                                         I                                                                                                                                                                VI                                                                                                                                                                                                           .1                                                                        II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                             1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                           .r                                       .                                                                                                                                                                                                                                                     11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                            .i_Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                      /                                                                                        t.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .Iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --I
                                                                                                                                                                                                                                                     -Lý                                                                                       I                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IcU                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Iý-ý




                                                                                                                                                                              C_                                                                      Y
                                                                                                                                                                                                                                                                                                                                      ý                                                                                                       ýi                                                                                                                        -1t                                                      Ir                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                                            -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     z11i
                                                                                                                                                                                                                                                                  I-f.




                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JIB                                                                          JIf                                                                            ý11
                                                                                               yl-                                                           I                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                                      _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                    i                                                                                                                                                                                                                                                                    1                                      I                                                               11                                                                ýI                                                                                                                                                                                         -                                rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý--1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -


        -

                                                       I                                                                .                                                     I.
                                                                                                                                                                                                                                                         I                                                        11ý-
                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                         I                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                       I_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                     vf
                                                                                                                                                                                                                                                                                                                                                                                                                               -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i                                                                                                                                                                          -                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I_.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r.-iý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r11I
                                                                                                                                                           11.-II




                                                                                                                                                                                                                                                         _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -

                                                                                                                                                                                                                                                                                                                                             JI
                                                                                                                                                                                                                                                                                                                                                                                                                                        Iý                                                                    I                                                                                                                                 ýI-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                            ýI                                                                                                                                                                                                                                                                                                                                                    IL-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-                                                                                                                                                                               -1r     rý                                          f                                                                                       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -fP_




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         li--ý




                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                      _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1111
                                                                                                                                                                                                                                                                                                                                                                                      1ý.ý%1




                                                                                                                                                                                                                                                                   7
        -                                                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -.i.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                         l-.L.-




                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7-
                                                                                                                                                                                                                                                                                                                                      -Ir.




                                                                                   I                                                                   Y                                     -                                                                                                                    ell                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i-                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                ýI
                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                              i-                                                                                                                                                                                                                                                lti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         tl-I/




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11                                                                                                                                                    1_
                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   b
                                                                                                                                                                    C
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                        /5_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -G7.




                                                                                                                                                                                                                                                                                                                                                                                                                              IL                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                                                              D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -IýI-_I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ma                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                           Imo%I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýIýýI1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %o
                                                                                                                                                                                       -Ir11 Iý1f




                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .G
                                                       rI                                                                                                                                                                                                          -                          LI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I-i
                                                                                                                                                                                                         IJ -l.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C rI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I/..-.




                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1.                                                                                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Iflý




                                          _
                                                                                                                    Vii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                              1I                                                                                                                                                                                                                                                                                           ir
                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           it_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Iý
                                                                                                                                                                                                                                                                                                                                                               I1il




                                                                                                                                                                                                                                                                                                                                                                                                         _
                                     I-                                                                                                                                                                                                                            11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tl1
                                                                                                                                                       n\I
                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i.                            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I11                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -



                                                                                                                                                                              r                                                                                                          IJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      iýlf




                                                        /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ll1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                                        of r.i
                                                                                                                                                                                                                   ýfe--G




                                                                                                                                                                                                                                                                                                                                                                                  _ýtrr




                                                                                                                                                                                                                                                                                                                                                                                                                                              -%1
                                                                               r                                                                                                                                                                                                                                                             L                                                                                                                                                                                                ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ----




                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j-
                                                                                                                                                                                                                  i/r-ýCI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j-
                                                                                                                                                                                                                                                                                                                                                                                                       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1Iy.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IiGI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                I1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ll                                                                                                                                                                              1_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                                                                                                                                   III                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   rv11-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IiI                                                                                                                                                                                                                                                                       l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            111
                                                                                                                                                                    li                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _
                                                                                                                                                       rIY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                               -I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I_-Ion
                                                                                                                                                                                                                                                                                          -tir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...lic




                                                                                           I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -VII




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                     -
                                                                                                                        II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                             --I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IL/ll




                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1110




                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                                                                                                                                                                                                                                                                                                                      _

                                                                                                                                                                                                                                                                                                                                                                         I                                                    _li                                                                                                                                                          -Lý                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                L                                                                                                                                       f-                                   .ýS

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11
                                                                                                                                                                                                                                                                                                                                                                                                         IýLi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _1.

                                                                                                                                                                                                                                                         L ýI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J

                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _                                                                                                                                                                                                                                        -




                                                                                               ý                                                                                                                                                     jLl                                                            fýl
                                                                                                                                                                                                                                                                                                                                           Ilf
                                                                                                                                                                                                                                                                                                                                                                                                                     Gi                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c
                                                                                                                                                           ý1ý31




                                                                                                                            %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                 -1--




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J_ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           \I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ý._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IIf-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                     fi                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                                                                  ýIý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I\                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýI_II




                                                                                                                        Lý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                          \ýý-.JI..-




                                                                                                                                                                                                                                                                                                                                                                                                                                   1.-ý..I




                                                                                                                                                                                                                                                                                                                                                                                                                                       ýlý_                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                                                 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s.ll.




                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        11                                                                          2t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                              -5-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i%I--




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            tJ1ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Il


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1O
                                                                                                                                                                    fv                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                                                                                                                                                                                                    h-
                                                                                                                                                                                                                                                                                                                   IýIý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1_I
                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IJI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                                       Ir

                                                                                                                                                                                                                                          I                                                                                                                                                                                                                                                                                 \f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -ý5-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      %I_.I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r%iIli




                                                   -I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1.
                                                                                                                                                                                                                                                                                                                                                                                                                                               ýIýi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n
                                                                                                                                                                                                                                                                                                                                                                                  Ir1If




                                                                                                                                                                                                                                                                                                                                                               -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \I                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                             I                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                   i I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ýýI                                                                                           I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                              ýI                                                                                                                                   SII
                                                                                                                                                                                                                                                                                                                                             fI
                                     _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             11                                                                                                             11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                          II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                              IIr                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ll                                                                                         111                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -I                                                                     I.1                                                                                                                                                                                                                            i1
                                                                                                                                                       -ýj                                Clr
                                                                                                                                                                                                                                                                                 .-                                                                                                                                                    I                                                                                                                                              /                                                                                                                                                                                                                                        P.
                                                                                                                                                                                          1                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                          I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                r                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                         iFi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                     f-.                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                                                                                                                                               ICI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   II                                                                                                                                                                                                                                                                                                            1                                   11
                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                             r S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -1
      Case 1:21-cv-00756-LJV Document 1-1 Filed 06/21/21 Page 5 of 5



                        Date   March   30   2021

Applicants Tracking   Number   033175.00220




            Correspondence     Yes




                                                                       Page 2of2
